Name: Commission Delegated Decision (EU) 2018/1007 of 25 April 2018 supplementing Directive 2009/42/EC of the European Parliament and of the Council as regards the list of ports and repealing Commission Decision 2008/861/EC (Text with EEA relevance.)
 Type: Decision_DEL
 Subject Matter: economic analysis;  transport policy;  regions and regional policy;  maritime and inland waterway transport;  economic geography
 Date Published: 2018-07-17

 17.7.2018 EN Official Journal of the European Union L 180/29 COMMISSION DELEGATED DECISION (EU) 2018/1007 of 25 April 2018 supplementing Directive 2009/42/EC of the European Parliament and of the Council as regards the list of ports and repealing Commission Decision 2008/861/EC (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/42/EC of the European Parliament and of the Council of 6 May 2009 on statistical returns in respect of carriage of goods and passengers by sea (1), and in particular Article 4(1) thereof, Whereas: (1) The composition of maritime ports sector in the Union has changed since the adoption of Commission Decision 2008/861/EC (2), which set out the list of ports, coded and classified by country and maritime coastal area, for the purposes of implementing Directive 2009/42/EC. (2) In particular, changes to Member States' port infrastructure mean that it is important that the list of ports set out in Decision 2008/861/EC be updated. (3) The updated list of ports, coded and classified by country and maritime coastal area, should be adopted by means of a delegated act. Decision 2008/861/EC should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 The list of ports, coded and classified by country and maritime coastal area, is set out in the Annex. Article 2 Decision 2008/861/EC is repealed. Article 3 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 25 April 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 141, 6.6.2009, p. 29. (2) Commission Decision 2008/861/EC of 29 October 2008 on rules for implementing Council Directive 95/64/EC on statistical returns in respect of carriage of goods and passengers by sea (OJ L 306, 15.11.2008, p. 66). ANNEX EUROSTAT LIST OF EU PORTS Description The statistical ports and sub-ports are classified in alphabetical order for each Member State. Please note that the special aggregates listed at the end for each Member State are not included in the number of national ports in the list. Structure Column heading Explanation CTRY Country code (ISO alpha-2 code). MCA The maritime coastal area in which the port is situated (Annex IV of Directive 2009/42/EC). Locode United Nations Code for Trade and Transport Locations (UN/LOCODE) or provisional location code allocated by Eurostat to special aggregates and ports without a valid UN/LOCODE. Port name Name of the port. Nat. stat. group For ports that are not statistical ports, the national statistical group (nat. stat. group) refers to the code of the statistical port in which data for this port is included. Statistical port Ports that are used as statistical units. Special aggregate Special aggregates used in the statistics. CTRY MCA Locode Port name Nat. stat. group Statistical port Special aggregate BE BE00 BEANR Antwerpen X BE BE00 BEBGS Brugge (Bruges) BEZEE BE BE00 BEBRU Bruxelles (Brussel) X BE BE00 BEGNK Genk BE002 BE BE00 BEGNE Gent (Ghent) X BE BE00 BEGRB Grimbergen BE001 BE BE00 BEHSS Hasselt BE002 BE BE00 BEHEX Hemiksem BE002 BE BE00 BEHER Herentals BE002 BE BE00 BEHBN Hoboken BE002 BE BE00 BEKPB Kapelle op den Bos BE001 BE BE00 BEKWA Kwaadmechelen BE002 BE BE00 BELAN Lanaken BE002 BE BE00 BELGG LiÃ ¨ge X BE BE00 BELUM Lummen BE002 BE BE00 BENIE Nieuwpoort X BE BE00 BEOST Oostende (Ostend) X BE BE00 BERUI Ruisbroek BE001 BE BE00 BETES Tessenderlo BE002 BE BE00 BEVIL Vilvoorde BE001 BE BE00 BEWLB Willebroek BE001 BE BE00 BEWTH Wintham BE001 BE BE00 BEZEE Zeebrugge X BE BE00 BEZEL Zelzate BEGNE BE BE00 BEZET Zemst BE001 BE BE00 BE001 Zeekanaal Brussel-Schelde ports X X BE BE00 BE002 Other IWW ports (other than Zeekanaal Brussel-Schelde ports) X X BE BE00 BE888 Other - Belgium X BE BE00 BE88P BE - Offshore installations X BE BE00 BE88Q BE - Aggregates extraction areas X BE BE00 BE88R BE - Ship to ship transfer X 25 18 7 BG BG00 BGAKH Ahtopol (Ã Ã Ã Ã ¾Ã ¿Ã ¾Ã ») BGBOJ BG BG00 BGBAL Balchik (Ã Ã °Ã »Ã Ã ¸Ã º) BGVAR BG BG00 BGBOJ Burgas (Ã Ã ÃÃ ³Ã °Ã ) X BG BG00 BGLOM Lom (Ã Ã ¾Ã ¼) BG888 BG BG00 BGNES Nesebar (Ã Ã µÃ Ã µÃ ±Ã Ã) BGBOJ BG BG00 BGORE Oryahovo (Ã ÃÃ Ã Ã ¾Ã ²Ã ¾) BGLOM BG BG00 BGPOR Pomorie (Ã Ã ¾Ã ¼Ã ¾ÃÃ ¸Ã µ) BGBOJ BG BG00 BGRDU Ruse (Ã Ã Ã Ã µ) BG888 BG BG00 BGSLS Silistra (Ã ¡Ã ¸Ã »Ã ¸Ã Ã ÃÃ °) BGRDU BG BG00 BGSOM Somovit (Ã ¡Ã ¾Ã ¼Ã ¾Ã ²Ã ¸Ã ) BGRDU BG BG00 BGSOZ Sozopol (Ã ¡Ã ¾Ã ·Ã ¾Ã ¿Ã ¾Ã ») BGBOJ BG BG00 BGSVI Svistov (Ã ¡Ã ²Ã ¸Ã Ã ¾Ã ²) BGRDU BG BG00 BGTRV Tsarevo (Ã ¦Ã °ÃÃ µÃ ²Ã ¾) BGBOJ BG BG00 BGTRP Tutrakan (Ã ¢Ã Ã ÃÃ °Ã ºÃ °Ã ½) BGRDU BG BG00 BGVAR Varna (Ã Ã °ÃÃ ½Ã °) X BG BG00 BGVID Vidin (Ã Ã ¸Ã ´Ã ¸Ã ½) BGLOM BG BG00 BG888 Other - Bulgaria X X BG BG00 BG88P BG - Offshore installations X BG BG00 BG88Q BG - Aggregates extraction areas X BG BG00 BG88R BG - Ship to ship transfer X 16 14 2 DK DK00 DKAAB Aabenraa X DK DK00 DKAAL Aalborg X DK DK00 DKROR Aalborg Portland (Cementfabrikken Rordal) X DK DK00 DKARK Ã rÃ ¸skÃ ¸bing X DK DK00 DKAGO AgersÃ ¸ X DK DK00 DKAGH Agger Havn X DK DK00 DKASH Aggersund Havn X DK DK00 DKANH Anholt X DK DK00 DKAAR Ã rhus X DK DK00 DKARO Ã rÃ ¸ X DK DK00 DKARD Ã rÃ ¸sund X DK DK00 DKASK AskÃ ¸ X DK DK00 DKAIT AsnÃ ¦s Inter Terminal X DK DK00 DKASV AsnÃ ¦svÃ ¦rkets Havn X DK DK00 DKASN Assens X DK DK00 DKAUB Augustenborg X DK DK00 DKAVE AvedÃ ¸revÃ ¦rkets Havn X DK DK00 DKAVK AvernakÃ ¸/LyÃ ¸ X DK DK00 DKBGO BÃ ¥gÃ ¸ X DK DK00 DKBLB Ballebro X DK DK00 DKBDX Bandholm (Maribo) X DK DK00 DKBOG BogÃ ¸ X DK DK00 DKBOS BÃ ¸jden X DK DK00 DKBRH Branden Havn X DK DK00 DKKON Cementfabrikken Kongsdal Havn X DK DK00 DKCSO ChristiansÃ ¸ Havn X DK DK00 DKDAS Dansk Salts Havn X DK DK00 DKEBT Ebeltoft X DK DK00 DKEGN Egense X DK DK00 DKEDL Endelave X DK DK00 DKEIT Ensted Inter Terminal X DK DK00 DKENS EnstedvÃ ¦rkets Havn X DK DK00 DKEBJ Esbjerg X DK DK00 DKFAA FÃ ¥borg Havn X DK DK00 DKFAK Fakse Ladeplads Havn X DK DK00 DKFGS Feggesund X DK DK00 DKFEJ FejÃ ¸ X DK DK00 DKFMO FemÃ ¸ X DK DK00 DKFRC Fredericia (Og Shell-Havnen) X DK DK00 DKFDH Frederikshavn X DK DK00 DKSVV FrederiksvÃ ¦rk Havn (FrederiksvÃ ¦rk StÃ ¥lvalsevÃ ¦rk) X DK DK00 DKFUH Fur X DK DK00 DKFYH Fynshav X DK DK00 DKGED Gedser X DK DK00 DKGRE GrenÃ ¥ X DK DK00 DKGDM Gudhjem X DK DK00 DKGFH Gulfhavnen X DK DK00 DKHAD Haderslev X DK DK00 DKHAS Hals X DK DK00 DKHAN Hanstholm X DK DK00 DKHDH HardeshÃ ¸j X DK DK00 DKHSL Hasle X DK DK00 DKHNB Havneby X DK DK00 DKHVN HavnsÃ ¸ X DK DK00 DKHLS HelsingÃ ¸r (Elsinore) X DK DK00 DKHIR Hirtshals X DK DK00 DKHBO Hobro X DK DK00 DKHBK HolbÃ ¦k X DK DK00 DKHSB Holstebro Havn DKSTR DK DK00 DKHOR Horsens X DK DK00 DKHOH Hou Havn X DK DK00 DKHUN Hundested X DK DK00 DKHVA Hvalpsund X DK DK00 DKHVS Hvide Sande X DK DK00 DKJUE Juelsminde Havn X DK DK00 DKKAL Kalundborg X DK DK00 DKKLP Kleppen X DK DK00 DKCPH KÃ ¸benhavns Havn X DK DK00 DKKOG KÃ ¸ge X DK DK00 DKKOK Kolby KÃ ¥s Havn X DK DK00 DKKOL Kolding X DK DK00 DKKRR KorsÃ ¸r X DK DK00 DKKRA KragenÃ ¦s X DK DK00 DKKBY KyndbyvÃ ¦rkets Havn X DK DK00 DKLVG Lemvig X DK DK00 DKLIN LindÃ ¸ Havn DKODE DK DK00 DKLGR LÃ ¸gstÃ ¸r X DK DK00 DKMRR Mariager DKDAS DK DK00 DKMRS Marstal X DK DK00 DKUNX MasnedÃ ¸ Godningshavn (Uno-X Havn) X DK DK00 DKMNS Masnedsund DKVOR DK DK00 DKMID Middelfart DKFRC DK DK00 DKMOM Mommark X DK DK00 DKNVD NÃ ¦stved X DK DK00 DKNAK Nakskov X DK DK00 DKNEX NeksÃ ¸ X DK DK00 DKNDB Nordby Havn, FanÃ ¸ X DK DK00 DKVSV NordjyllandsvÃ ¦rkets Havn X DK DK00 DKNRS NÃ ¸rresundby DKAAL DK DK00 DKNBG Nyborg X DK DK00 DKNYF NykÃ ¸bing Falster X DK DK00 DKNYM NykÃ ¸bing Mors X DK DK00 DKODE Odense X DK DK00 DKOMO OmÃ ¸ X DK DK00 DKSTP Omya (Stevns Pier) X DK DK00 DKORE Orehoved, Falster DKNYF DK DK00 DKORO OrÃ ¸ X DK DK00 DKRAN Randers X DK DK00 DKROD RÃ ¸dby X DK DK00 DKROF RÃ ¸dby (FÃ ¦rgehavn) X DK DK00 DKRMO RÃ ¸mÃ ¸ Havn X DK DK00 DKRNN RÃ ¸nne X DK DK00 DKRRV RÃ ¸rvig X DK DK00 DKRKB RudkÃ ¸bing X DK DK00 DKSLV SÃ ¦lvig Havn X DK DK00 DKSEO SejerÃ ¸ X DK DK00 DKSJO SjÃ ¦llands Odde X DK DK00 DKSKB SkÃ ¦rbÃ ¦kvÃ ¦rkets Havn X DK DK00 DKSKA Skagen X DK DK00 DKSDO SkarÃ ¸/DrejÃ ¸ X DK DK00 DKSKV Skive X DK DK00 DKSOB SÃ ¸by Havn X DK DK00 DKSGD SÃ ¸nderborg X DK DK00 DKSPB Spodsbjerg Havn X DK DK00 DKSTT Statoil Havnen X DK DK00 DKSTN StigsnÃ ¦s X DK DK00 DKSIT Stigsnaes Inter Terminal X DK DK00 DKSTG StigsnÃ ¦svÃ ¦rkets Havn X DK DK00 DKSTR Struer Havn X DK DK00 DKSNO StrynÃ ¸ X DK DK00 DKSBK StubbekÃ ¸bing Havn X DK DK00 DKSSV StudstrupvÃ ¦rkets Havn X DK DK00 DKSUE SundsÃ ¸re X DK DK00 DKSVE Svendborg X DK DK00 DKTRS TÃ ¥rs X DK DK00 DKTED Thisted X DK DK00 DKTYB ThyborÃ ¸n X DK DK00 DKTNO TunÃ ¸ X DK DK00 DKVNG Vang Havn X DK DK00 DKVEJ Vejle X DK DK00 DKVEN VenÃ ¸ Havn X DK DK00 DKVES VesterÃ ¸ Havn, LÃ ¦sÃ ¸ X DK DK00 DKVOR Vordingborg Havn X DK DK00 DK888 Other - Denmark X DK DK00 DK88P DK - Offshore installations X DK DK00 DK88Q DK - Aggregates extraction areas X DK DK00 DK88R DK - Ship to ship transfer X 133 7 126 DE DE01 DEAMR Amrum I. X DE DE03 DEAND Andernach X DE DE02 DEANK Anklam X DE DE01 DEBMR Baltrum I. X DE DE03 DEBZS Beddingen - zu Salzgitter - DESAR DE DE01 DEBEI Beidenfleth X DE DE01 DEBEN Bensersiel X DE DE03 DEBER Berlin X DE DE02 DEBOF Berndshof X DE DE01 DEBLM Blumenthal DEBRE DE DE01 DEBMK Borkum I. X DE DE01 DEBKE Brake X DE DE03 DEBWE Braunschweig X DE DE01 DEBRE Bremen X DE DE01 DEBRV Bremerhaven X DE DE01 DEBRB BrunsbÃ ¼ttel X DE DE02 DEBSK Burgstaaken/Fehmarn X DE DE01 DEBUM BÃ ¼sum X DE DE01 DEBUZ BÃ ¼tzfleth X DE DE01 DECAR Carolinensiel X DE DE03 DECRL Castrop Rauxel X DE DE01 DECUX Cuxhaven X DE DE01 DEDAG DagebÃ ¼ll X DE DE02 DEDAP Damp Ostseebad DE115 DE DE02 DEDMN Demmin X DE DE03 DEDMG Dormagen X DE DE03 DEDON Dorsten X DE DE03 DEDTM Dortmund X DE DE02 DEDRA Dranske DE075 DE DE01 DEDRO Drochtersen DE116 DE DE03 DEDUI Duisburg X DE DE03 DEDUS DÃ ¼sseldorf X DE DE02 DEECK EckernfÃ ¶rde X DE DE01 DEEDD Eiderdeich DE118 DE DE01 DEEME Emden X DE DE03 DEESU Emmelsum X DE DE02 DEFLF Flensburg X DE DE01 DE017 FÃ ¶hr Insel X DE DE03 DEGEK Gelsenkirchen X DE DE01 DEGLU GlÃ ¼ckstadt X DE DE02 DEGRD Greifswald X DE DE01 DEHAM Hamburg X DE DE03 DEHAU Hanau X DE DE01 DEHBU Harburg DEHAM DE DE01 DEHRN Haren/Ems X DE DE02 DEHHF Heiligenhafen X DE DE01 DEHGL Helgoland I. X DE DE01 DEHOD Hochdonn X DE DE01 DEHHS Hohenhoern X DE DE03 DEHBO Homberg DEDUI DE DE01 DEHRM HÃ ¶rnum/Sylt X DE DE01 DEHUS Husum X DE DE01 DEITZ Itzehohe X DE DE01 DEJUI Juist X DE DE02 DEKAP Kappeln X DE DE01 DEKEI Keitum DESYT DE DE02 DEKEL Kiel X DE DE03 DECGN KÃ ¶ln X DE DE03 DEKRE Krefeld X DE DE01 DELGO Langeoog, Insel X DE DE02 DELAU Lauterbach DE88O DE DE01 DELEE Leer X DE DE01 DELIS List/Sylt X DE DE02 DELBC LÃ ¼beck X DE DE03 DELLS LÃ ¼lsdorf X DE DE03 DEMID Minden X DE DE01 DERAN Morsum DESYT DE DE03 DEMUH MÃ ¼hlheim an der Ruhr X DE DE02 DEMUK Mukran DESAS DE DE01 DENES Nessmersiel X DE DE01 DENHS Neuharlingersiel X DE DE02 DENEK Neukirchen DE117 DE DE03 DENSS Neuss X DE DE02 DENHO Neustadt/Holstein X DE DE01 DENOE Norddeich X DE DE01 DENHA Nordenham X DE DE01 DENRD Norderney I. X DE DE01 DENOR Nordstrand, Insel X DE DE01 DEOLO Oldenburg/Oldenburg X DE DE03 DEORS Orsoy X DE DE01 DEPAP Papenburg X DE DE03 DEPEI Peine X DE DE01 DEPEL Pellworm I. X DE DE02 DEPTD Petersdorf DERSK DE DE02 DEPUT Puttgarden X DE DE02 DEREN Rendsburg X DE DE03 DERHB Rheinberg-Ossenberg X DE DE02 DERSK Rostock X DE DE03 DESAR Salzgitter X DE DE02 DESAS Sassnitz X DE DE01 DEHMO SchwarzenhÃ ¼tten, Hemmoor X DE DE03 DESDT Schwedt X DE DE03 DESNE Sehnde X DE DE01 DESPI Spieckeroog I. X DE DE03 DEPYK Spyck X DE DE01 DESTA Stade X DE DE01 DESTS Stadersand X DE DE01 DESDD Steenodde DEAMR DE DE02 DESTL Stralsund X DE DE01 DESYT Sylt/Insel X DE DE01 DETIN Tinnum DESYT DE DE02 DETRV TravemÃ ¼nde DELBC DE DE02 DEUCK UeckermÃ ¼nde X DE DE03 DEUEL Uelzen X DE DE02 DEVTT Vitte/Hiddensee X DE DE03 DEWLS Walsum DEDUI DE DE01 DEAGE Wangerooge I. X DE DE02 DEWAR WarnemÃ ¼nde DERSK DE DE01 DEWED Wedel-Schulau X DE DE03 DEWES Wesel X DE DE01 DEGWT Westerland DESYT DE DE01 DEWVN Wilhelmshaven X DE DE01 DEWIF Wischhafen X DE DE02 DEWIS Wismar X DE DE01 DE69S WittdÃ ¼n DEAMR DE DE02 DEWOL Wolgast X DE DE01 DEWYK Wyk/FÃ ¶hr X DE DE02 DE055 RÃ ¼gen (Ã stlich Stralsunder Fahrwasser) X X DE DE02 DE075 RÃ ¼gen (Inneres GewÃ ¤sser) X X DE DE02 DE115 Baltic Sea (other ports) X X DE DE01 DE116 Elbe (other ports) X X DE DE02 DE117 Flensburger FÃ ¶rde (other ports) X X DE DE01 DE118 Gieselaukanal and Eider (other ports) X X DE DE09 DE888 Other - Germany (unknown MCA) X DE DE03 DE88I Other - Germany Inland X DE DE01 DE88N Other - Germany North Sea X DE DE02 DE88O Other - Germany Baltic X X DE DE09 DE88P DE - Offshore installations - Unknown MCA X DE DE09 DE88Q DE - Aggregates extraction areas - Unknown MCA X DE DE09 DE88R DE - Ship to ship transfer - Unknown MCA X DE DE01 DE8PN DE - Offshore installations - North Sea X DE DE02 DE8PO DE - Offshore installations - Baltic Sea X DE DE01 DE8QN DE - Aggregates extraction areas - North Sea X DE DE02 DE8QO DE - Aggregates extraction areas - Baltic Sea X DE DE03 DE8RI DE - Ship to ship transfer - Inland X DE DE01 DE8RN DE - Ship to ship transfer - North Sea X DE DE02 DE8RO DE - Ship to ship transfer - Baltic Sea X 117 21 96 EE EE00 EEBEK Bekkeri EE888 EE EE00 EEHLT Heltermaa X EE EE00 EEKHN Kihnu EE888 EE EE00 EEKUI Kuivastu X EE EE00 EEKND Kunda X EE EE00 EELHS Lahesuu EE888 EE EE00 EELHT Lehtma EE888 EE EE00 EELSA Loksa EE888 EE EE00 EEMRS Meeruse EE888 EE EE00 EEMDR Miiduranna X EE EE00 EEMNT MÃ µntu EE888 EE EE00 EEMUG Muuga EETLL EE EE00 EEPLS Paldiski LÃ µunasadam EETLL EE EE00 EEPLN Paldiski PÃ µhjasadam X EE EE00 EEPAS Paljassaare EETLL EE EE00 EEPRN PÃ ¤rnu X EE EE00 EEPAR Patareisadam X EE EE00 EERHK RohukÃ ¼la X EE EE00 EERMS Roomassaare EE888 EE EE00 EESMA Saaremaa EETLL EE EE00 EESLM SillamÃ ¤e X EE EE00 EESRU SÃ µru EE888 EE EE00 EESVI Sviby EE888 EE EE00 EETLL Tallinn X EE EE00 EETGI Triigi EE888 EE EE00 EEVAN Vanasadam EETLL EE EE00 EEVEB Vene Balti X EE EE00 EEVIR Virtsu X EE EE00 EE888 Other - Estonia X X EE EE00 EE88P EE - Offshore installations X EE EE00 EE88Q EE - Aggregates extraction areas X EE EE00 EE88R EE - Ship to ship transfer X 28 16 12 IE IE00 IEARK Arklow X IE IE00 IEARH Arklow Head Port IEARK IE IE00 IEAUG Aughinish Island IELMK IE IE00 IEBYT Bantry Bay X IE IE00 IEBTH Bantry harbour IEBYT IE IE00 IECTB Castletownbere (Castletown Bearhaven) X IE IE00 IECOB Cobh IEORK IE IE00 IEORK Cork X IE IE00 IEDRO Drogheda X IE IE00 IEDUB Dublin X IE IE00 IEDLG Dun Laoghaire X IE IE00 IEDDK Dundalk X IE IE00 IEFEN Fenit IETRA IE IE00 IEFOV Foynes IELMK IE IE00 IEGWY Galway X IE IE00 IEGRN Greenore X IE IE00 IEHAU Haulbowline IEORK IE IE00 IEKBS Killybegs X IE IE00 IEKLR Kilrush X IE IE00 IEKLN Kinsale X IE IE00 IELMK Limerick X IE IE00 IEMOT Moneypoint IELMK IE IE00 IENRS New Ross X IE IE00 IEPAW Passage West IEORK IE IE00 IEROS Rosslare Harbour X IE IE00 IERUS Rushbrooke IEORK IE IE00 IESNN Shannon IELMK IE IE00 IESLI Sligo X IE IE00 IETAR Tarbert IELMK IE IE00 IETIV Tivoli IEORK IE IE00 IETRA Tralee X IE IE00 IEWAT Waterford X IE IE00 IEWHI Whitegate IEORK IE IE00 IEWIC Wicklow X IE IE00 IEYOU Youghal X IE IE00 IE888 Other - Ireland X IE IE00 IE88P IE - Offshore installations X IE IE00 IE88Q IE - Aggregates extraction areas X IE IE00 IE88R IE - Ship to ship transfer X 35 14 21 EL GR00 GRACL Achladi (Ã Ã Ã »Ã ¬Ã ´Ã ¹ Ã ¦Ã ¸Ã ¹Ã Ã Ã ¹Ã ´Ã ±Ã ) X EL GR00 GRADL Adamos Milos GRMLO EL GR00 GRAEG Aegina (Ã Ã ¯Ã ³Ã ¹Ã ½Ã ±) X EL GR00 GRAEN Aegio (Ã Ã ¯Ã ³Ã ¹Ã ¿) X EL GR00 GRAGN Agathonissi Dodekanissou (Ã Ã ³Ã ±Ã ¸Ã ¿Ã ½Ã ®Ã Ã ¹ Ã Ã Ã ´Ã µÃ ºÃ ±Ã ½Ã ®Ã Ã Ã ½) X EL GR00 GRAMR Agia Marina Aiginas (Ã Ã ³Ã ¯Ã ± Ã Ã ±Ã Ã ¯Ã ½Ã ± Ã Ã ¯Ã ³Ã ¹Ã ½Ã ±Ã ) X EL GR00 GRAEF Agia Efimia (Ã Ã ³Ã ¯Ã ± Ã Ã Ã Ã ·Ã ¼Ã ¯Ã ±) GR888 EL GR00 GRAKM Agia Kyriaki (Trikeri Magnisias) (Ã Ã ³Ã ¯Ã ± Ã Ã Ã Ã ¹Ã ±Ã ºÃ ® (Ã ¤Ã Ã ¯Ã ºÃ µÃ Ã ¹ Ã Ã ±Ã ³Ã ½Ã ·Ã Ã ¯Ã ±Ã )) GR888 EL GR00 GRGMA Agia Marina Attikis (Ã Ã ³Ã ¯Ã ± Ã Ã ±Ã Ã ¯Ã ½Ã ± Ã Ã Ã Ã ¹Ã ºÃ ®Ã ) X EL GR00 GRAGM Agia Marina Fthiotidas (Ã Ã ³Ã ¯Ã ± Ã Ã ±Ã Ã ¯Ã ½Ã ± Ã ¦Ã ¸Ã ¹Ã Ã Ã ¹Ã ´Ã ±Ã ) X EL GR00 GRAPE Agia Pelagia (Ã Ã ³Ã ¯Ã ± Ã Ã µÃ »Ã ±Ã ³Ã ¯Ã ±) X EL GR00 GRROU Agia Roumeli Chanion (Ã Ã ³Ã ¯Ã ± Ã ¡Ã ¿Ã Ã ¼Ã ­Ã »Ã · Ã §Ã ±Ã ½Ã ¯Ã Ã ½) X EL GR00 GRAGT Agii Theodori (Ã Ã ³Ã ¹Ã ¿Ã ¹ ÃÃ µÃ Ã ´Ã Ã Ã ¿Ã ¹) X EL GR00 GRAGK Agiokampos Larissas (Ã Ã ³Ã ¹Ã Ã ºÃ ±Ã ¼ÃÃ ¿Ã  Ã Ã ¬Ã Ã ¹Ã Ã ±Ã ) X EL GR00 GRAGO Agios Eystratios Lesvou (Ã Ã ³Ã ¹Ã ¿Ã  Ã Ã Ã Ã Ã Ã ¬Ã Ã ¹Ã ¿Ã  Ã Ã ­Ã Ã ²Ã ¿Ã ) X EL GR00 GR912 Agios Georgios Saronikou GR888 EL GR00 GRAKO Agios Konstantinos (Ã Ã ³Ã ¹Ã ¿Ã  Ã Ã Ã ½Ã Ã Ã ±Ã ½Ã Ã ¯Ã ½Ã ¿Ã ) X EL GR00 GRAKI Agios Kyrikos (Ã Ã ³Ã ¹Ã ¿Ã  Ã Ã Ã Ã ¹Ã ºÃ ¿Ã ) X EL GR00 GRANI Agios Nikolaos Creta (Ã Ã ³Ã ¹Ã ¿Ã  Ã Ã ¹Ã ºÃ Ã »Ã ±Ã ¿Ã  Ã Ã Ã ®Ã Ã ·Ã ) X EL GR00 GRAGF Agios Nikolaos Fokidas (Ã Ã ³Ã ¹Ã ¿Ã  Ã Ã ¹Ã ºÃ Ã »Ã ±Ã ¿Ã  Ã ¦Ã Ã ºÃ ¯Ã ´Ã ±Ã ) X EL GR00 GRASF Agios Stefanos Corfu (Ã Ã ³Ã ¹Ã ¿Ã  Ã £Ã Ã ­Ã Ã ±Ã ½Ã ¿Ã  Ã Ã ­Ã Ã ºÃ Ã Ã ±Ã ) GR888 EL GR00 GRAGG Agistri Aiginas (Ã Ã ³Ã ºÃ ¯Ã Ã Ã Ã ¹ Ã Ã ¯Ã ³Ã ¹Ã ½Ã ±Ã ) X EL GR00 GRANL Agnontas Skopelou (Ã Ã ³Ã ½Ã Ã ½Ã Ã ±Ã  Ã £Ã ºÃ ¿ÃÃ ­Ã »Ã ¿Ã ). GR888 EL GR00 GRAGA Agria Volou (Ã Ã ³Ã Ã ¹Ã ¬ Ã Ã Ã »Ã ¿Ã ) GRVOL EL GR00 GRAIG Aigiali Amorgou (Ã Ã ¹Ã ³Ã ¹Ã ¬Ã »Ã · Ã Ã ¼Ã ¿Ã Ã ³Ã ¿Ã ) X EL GR00 GRAKT Aktio Vonitsas (Ã Ã ºÃ Ã ¹Ã ¿ Ã Ã Ã ½Ã ¹Ã Ã Ã ±Ã ) GR888 EL GR00 GRAXD Alexandroupolis (Ã Ã »Ã µÃ ¾Ã ±Ã ½Ã ´Ã Ã ¿Ã ÃÃ ¿Ã »Ã ¹Ã ) X EL GR00 GRLVR Aliverio (Ã Ã »Ã ¹Ã ²Ã ­Ã Ã ¹Ã ¿) X EL GR00 GRALO Alonissos (Ã Ã »Ã Ã ½Ã ·Ã Ã Ã ¿Ã ) X EL GR00 GRATS Altsi GRJSH EL GR00 GRAPL Amaliapolis Magnissias (Ã Ã ¼Ã ±Ã »Ã ¹Ã ¬ÃÃ ¿Ã »Ã · Ã Ã ±Ã ³Ã ½Ã ·Ã Ã ¯Ã ±Ã ) X EL GR00 GRAMF Amfilochia (Ã Ã ¼Ã Ã ¹Ã »Ã ¿Ã Ã ¯Ã ±) X EL GR00 GRAMI Amoliani (Ã Ã ¼Ã ¿Ã »Ã ¹Ã ±Ã ½Ã ®) X EL GR00 GRAMO Amorgos (Katapola) (Ã Ã ¼Ã ¿Ã Ã ³Ã Ã  (Ã Ã ±Ã Ã ¬ÃÃ ¿Ã »Ã ±)) X EL GR00 GRANA Anafi Kyklades (Ã Ã ½Ã ¬Ã Ã · Ã Ã Ã ºÃ »Ã ¬Ã ´Ã Ã ½) X EL GR00 GRPFA Anavissos Palaia Fokaia Attikis (Ã Ã ½Ã ¬Ã ²Ã Ã Ã ¿Ã  Ã Ã ±Ã »Ã ±Ã ¹Ã ¬ Ã ¦Ã Ã ºÃ ±Ã ¹Ã ± Ã Ã Ã Ã ¹Ã ºÃ ®Ã ) GR888 EL GR00 GRAND Andros (Ã Ã ½Ã ´Ã Ã ¿Ã ) X EL GR00 GRATK Antikyra (Ã Ã ½Ã Ã ¯Ã ºÃ Ã Ã ±) X EL GR00 GRANP Antiparos (Ã Ã ½Ã Ã ¯ÃÃ ±Ã Ã ¿Ã ) X EL GR00 GRANT Antirio (Ã Ã ½Ã Ã ¯Ã Ã ¹Ã ¿) X EL GR00 GRARX Araxos (Ã Ã Ã ±Ã ¾Ã ¿Ã ) X EL GR00 GRARM Argostoli (Ã Ã Ã ³Ã ¿Ã Ã Ã Ã »Ã ¹) X EL GR00 GRARD Arkii Dodekanissou (Ã Ã Ã ºÃ ¯Ã ¿Ã ¹ Ã Ã Ã ´Ã µÃ ºÃ ±Ã ½Ã ®Ã Ã ¿Ã ) X EL GR00 GRARK Arkitsa Fthiotidas (Ã Ã Ã ºÃ ¯Ã Ã Ã ± Ã ¦Ã ¸Ã ¹Ã Ã Ã ¹Ã ´Ã ±Ã ) X EL GR00 GRASS Aspropyrgos (Ã Ã ÃÃ Ã ÃÃ Ã Ã ³Ã ¿Ã ) X EL GR00 GRAST Astakos (Ã Ã Ã Ã ±Ã ºÃ Ã ) X EL GR00 GRARS Astros Arkadias (Ã Ã Ã Ã Ã ¿Ã  Ã Ã Ã ºÃ ±Ã ´Ã ¯Ã ±Ã ) X EL GR00 GRJTY Astypalea (Ã Ã Ã Ã ÃÃ ¬Ã »Ã ±Ã ¹Ã ±) X EL GR00 GR915 Atherinolakos GRIER EL GR00 GRATN Athinios Thira Santorini GRJTR EL GR00 GRVSS Bassiliki Leykados (Ã Ã ±Ã Ã ¹Ã »Ã ¹Ã ºÃ ® Ã Ã µÃ Ã ºÃ ¬Ã ´Ã ±Ã ) X EL GR00 GRCHQ Canea (Ã §Ã ±Ã ½Ã ¹Ã ¬) X EL GR00 GRHAL Chalki Dodekanissou (Ã §Ã ¬Ã »Ã ºÃ · Ã Ã Ã ´Ã µÃ ºÃ ±Ã ½Ã ®Ã Ã ¿Ã ) X EL GR00 GRCLK Chalkida (Ã §Ã ±Ã »Ã ºÃ ¯Ã ´Ã ±) X EL GR00 GRJKH Chios (Ã §Ã ¯Ã ¿Ã ) X EL GR00 GRCSF Chora Sfakion (Ã §Ã Ã Ã ± Ã £Ã Ã ±Ã ºÃ ¯Ã Ã ½) X EL GR00 GRCFU Corfu (Ã Ã ­Ã Ã ºÃ Ã Ã ±) X EL GR00 GRDAF Dafni Agiou Orous (Ã Ã ¬Ã Ã ½Ã · Ã Ã ³Ã ¯Ã ¿Ã Ã Ã Ã ¿Ã Ã ) X EL GR00 GRDIA Diafani Karpathou (Ã Ã ¹Ã ±Ã Ã ¬Ã ½Ã ¹ Ã Ã ±Ã ÃÃ ¬Ã ¸Ã ¿Ã ) X EL GR00 GRDIK Diakofti Kythiron (Ã ÃÃ Ã Ã Ã ¦Ã ¤Ã Ã Ã ¥ÃÃ Ã ¡Ã ©Ã ) X EL GR00 GRDMB Dombraina Boiotias (Ã Ã ¿Ã ¼Ã ²Ã Ã ±Ã ¹Ã ½Ã ± Ã Ã ¿Ã ¹Ã Ã Ã ¯Ã ±Ã ) X EL GR00 GRDON Donoussa Kyklades (Ã Ã ¿Ã ½Ã ¿Ã Ã Ã Ã ± Ã Ã Ã ºÃ »Ã ¬Ã ´Ã Ã ½) X EL GR00 GRDPA Drapetsona (Ã Ã Ã ±ÃÃ µÃ Ã Ã Ã ½Ã ±) X EL GR00 GRDRE Drepano Riou (Ã Ã Ã µÃÃ ±Ã ½Ã ¿ Ã ¡Ã ¯Ã ¿Ã ) X EL GR00 GREDI Edipsos (Ã Ã ¹Ã ´Ã ·Ã Ã Ã ) X EL GR00 GRELN Elafonissos Lakonias (Ã Ã »Ã ±Ã Ã Ã ½Ã ·Ã Ã ¿Ã  Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ±Ã ) X EL GR00 GRELT Eleftheres (Ã Ã »Ã µÃ Ã ¸Ã µÃ Ã ­Ã ) X EL GR00 GREEU Eleusina (Ã Ã »Ã µÃ Ã Ã ¯Ã ½Ã ±) X EL GR00 GR736 Eratini Fokidas GR888 EL GR00 GRERK Ereikousses Diapontioi Islands (Ã Ã Ã µÃ ¹Ã ºÃ ¿Ã Ã Ã µÃ  Ã Ã ¹Ã ±ÃÃ Ã ½Ã Ã ¹Ã ¿Ã ¹ Ã Ã ®Ã Ã ¿Ã ¹) GR888 EL GR00 GRERE Eretria Evoias (Ã Ã Ã ­Ã Ã Ã µÃ ¹Ã ± Ã Ã Ã ²Ã ¿Ã ¯Ã ±Ã ) X EL GR00 GRERM Ermioni (Ã Ã Ã ¼Ã ¯Ã ¿Ã ½Ã ·) X EL GR00 GREYD Eydilos (Ã Ã Ã ´Ã ·Ã »Ã ¿Ã ) X EL GR00 GRFNR Faneromeni Salaminas (Ã ¦Ã ±Ã ½Ã µÃ Ã Ã ¼Ã ­Ã ½Ã · Ã £Ã ±Ã »Ã ±Ã ¼Ã ¯Ã ½Ã ±Ã ) X EL GR00 GRFAM Farmakonissi Dodekanissou (Ã ¦Ã ±Ã Ã ¼Ã ±Ã ºÃ ¿Ã ½Ã ®Ã Ã ¹ Ã Ã Ã ´Ã µÃ ºÃ ±Ã ½Ã ®Ã Ã ¿Ã ) GR888 EL GR00 GRFIS Fiskardo Kefallinias (Ã ¦Ã ¹Ã Ã ºÃ ¬Ã Ã ´Ã ¿ Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã ) X EL GR00 GRFOL Folegandros Kyklades (Ã ¦Ã ¿Ã »Ã ­Ã ³Ã ±Ã ½Ã ´Ã Ã ¿Ã  Ã Ã Ã ºÃ »Ã ¬Ã ´Ã Ã ½) X EL GR00 GRFOU Fourni Samou (Ã ¦Ã ¿Ã Ã Ã ½Ã ¿Ã ¹ Ã £Ã ¬Ã ¼Ã ¿Ã ) X EL GR00 GRSAT Frikes Ithakis (Ã ¦Ã Ã ¯Ã ºÃ µÃ  ÃÃ ¸Ã ¬Ã ºÃ ·Ã ) GR888 EL GR00 GRGAL Galatas Trizinias (Ã Ã ±Ã »Ã ±Ã Ã ¬Ã  Ã ¤Ã Ã ¿Ã ¹Ã ¶Ã ·Ã ½Ã ¯Ã ±Ã ) X EL GR00 GRGAD Gavdos Chanea (Ã Ã ±Ã Ã ´Ã ¿Ã  Ã §Ã ±Ã ½Ã ¹Ã ¬) GR888 EL GR00 GRGAV Gavrio (Ã Ã ±Ã Ã Ã ¹Ã ¿) X EL GR00 GRGLO Glossa Skopelou (Ã Ã »Ã Ã Ã Ã ± Ã £Ã ºÃ ¿ÃÃ ­Ã »Ã ¿Ã ) X EL GR00 GRGLY Glyfa Fthiotidas (Ã Ã »Ã Ã Ã ± Ã ¦Ã ¸Ã ¹Ã Ã Ã ¹Ã ´Ã ±Ã ) X EL GR00 GRGYT Gythio (Ã Ã Ã ¸Ã µÃ ¹Ã ¿) X EL GR00 GRHER Heraklio (Ã Ã Ã ¬Ã ºÃ »Ã µÃ ¹Ã ¿) X EL GR00 GRHYD Hydra ('Ã ¥Ã ´Ã Ã ±) X EL GR00 GRIER Ierapetra Lasithiou (ÃÃ µÃ Ã ¬ÃÃ µÃ Ã Ã ± Ã Ã ±Ã Ã ¹Ã ¸Ã ¯Ã ¿Ã ) X EL GR00 GRIES Ierissos Chalkidikis (ÃÃ µÃ Ã ¹Ã Ã Ã Ã  Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã ) GR888 EL GR00 GRIGO Igoumenitsa (Ã Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¯Ã Ã Ã ±) X EL GR00 GRINO Inousses (Ã Ã ¹Ã ½Ã ¿Ã Ã Ã µÃ ) X EL GR00 GRIOS Ios ('ÃÃ ¿Ã ) X EL GR00 GRHRK Iraklia Kyklades (Ã Ã Ã ±Ã ºÃ »Ã µÃ ¹Ã ¬ Ã Ã Ã ºÃ »Ã ¬Ã ´Ã Ã ½) X EL GR00 GRITM Istmia (Ã Ã Ã ¸Ã ¼Ã ¹Ã ±) X EL GR00 GRITA Itea (ÃÃ Ã ­Ã ±) X EL GR00 GRITH Ithaki (ÃÃ ¸Ã ¬Ã ºÃ ·) X EL GR00 GRKLX Kalamata (Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ±) X EL GR00 GRKLD Kalathos Rodou (Ã Ã ¬Ã »Ã ±Ã ¸Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã ) X EL GR00 GRKLL Kaloi Limenes Rethymno (Ã Ã ±Ã »Ã ¿Ã ¯ Ã Ã ¹Ã ¼Ã ­Ã ½Ã µÃ  Ã ¡Ã µÃ ¸Ã Ã ¼Ã ½Ã ¿Ã ) X EL GR00 GRKMI Kalymnos (Ã Ã ¬Ã »Ã Ã ¼Ã ½Ã ¿Ã ) X EL GR00 GRKAP Kapsali (Ã Ã ±Ã Ã ¬Ã »Ã ¹) X EL GR00 GRKRM Kardamaina Kos (Ã Ã ±Ã Ã ´Ã ¬Ã ¼Ã ±Ã ¹Ã ½Ã ± Ã Ã ) X EL GR00 GRKAG Karkinagri Samou (Ã Ã ±Ã Ã ºÃ ¹Ã ½Ã ¬Ã ³Ã Ã ¹ Ã £Ã ¬Ã ¼Ã ¿Ã ) GR888 EL GR00 GRKAR Karlovassi (Ã Ã ±Ã Ã »Ã Ã ²Ã ±Ã Ã ¹) X EL GR00 GRAOK Karpathos (Ã Ã ¬Ã ÃÃ ±Ã ¸Ã ¿Ã ) X EL GR00 GRKST Karystos (Ã Ã ¬Ã Ã Ã Ã Ã ¿Ã ) X EL GR00 GRKSP Kassiopi Corfu (Ã Ã ±Ã Ã Ã ¹Ã ÃÃ · Ã Ã ­Ã Ã ºÃ Ã Ã ±Ã ) GR888 EL GR00 GRKSJ Kassos (Ã Ã ¬Ã Ã Ã ¿Ã ) X EL GR00 GRKIS Kastelli Kissamou (Ã Ã ±Ã Ã Ã ­Ã »Ã »Ã ¹ Ã Ã ¹Ã Ã Ã ¬Ã ¼Ã ¿Ã ) X EL GR00 GRKAK Katakolo (Ã Ã ±Ã Ã ¬Ã ºÃ ¿Ã »Ã ¿) X EL GR00 GRKTP KatÃ ¡pola GRAMO EL GR00 GRKVA Kavala (Ã Ã ±Ã ²Ã ¬Ã »Ã ±) X EL GR00 GRKEA Kea (Ã Ã ­Ã ±) X EL GR00 GRKEF Kefalos Kos (Ã Ã Ã ¦Ã Ã Ã Ã £ Ã Ã ©) GR888 EL GR00 GRKER Keramoti (Ã Ã µÃ Ã ±Ã ¼Ã Ã Ã ®) X EL GR00 GRKTS Keratsini (Ã Ã µÃ Ã ±Ã Ã Ã ¯Ã ½Ã ¹) X EL GR00 GRKIO Kiato (Ã Ã ¹Ã ¬Ã Ã ¿) X EL GR00 GRKMS Kimolos (Ã Ã ¯Ã ¼Ã Ã »Ã ¿Ã ) X EL GR00 GRKIN Koilas Ermionidos Argolidos (Ã Ã ¿Ã ¹Ã »Ã ¬s Ã Ã Ã ¼Ã ¹Ã ¿Ã ½Ã ¯Ã ´Ã ¿Ã  Ã Ã Ã ³Ã ¿Ã »Ã ¯Ã ´Ã ¿Ã ) X EL GR00 GRKNS Kontias Limnou (Ã Ã ¿Ã ½Ã Ã ¹Ã ¬Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã ) GR888 EL GR00 GRKRT Korinthos (Ã Ã Ã Ã ¹Ã ½Ã ¸Ã ¿Ã ) X EL GR00 GRKGS Kos (Ã Ã Ã ) X EL GR00 GRKEM Kosta Ermionidos (Ã Ã Ã Ã Ã ± Ã Ã Ã ¼Ã ¹Ã ¿Ã ½Ã ¯Ã ´Ã ±Ã ) X EL GR00 GRKOF Koufonissi Kyklades (Ã Ã ¿Ã Ã Ã ¿Ã ½Ã ®Ã Ã ¹ Ã Ã Ã ºÃ »Ã ¬Ã ´Ã Ã ½) X EL GR00 GRKYL Kylini (Ã Ã Ã »Ã ®Ã ½Ã ·) X EL GR00 GRKYM Kymassio X EL GR00 GRKIM Kymi (Ã Ã Ã ¼Ã ·) X EL GR00 GRKYT Kythnos (Ã Ã Ã ¸Ã ½Ã ¿Ã ) X EL GR00 GRPKK Lakkion GRLRS EL GR00 GRLRY Larymna (Ã Ã ¬Ã Ã Ã ¼Ã ½Ã ±) X EL GR00 GRLAV Lavrio (Ã Ã ±Ã Ã Ã ¹Ã ¿) X EL GR00 GRLEV Lefkada (Ã Ã µÃ Ã ºÃ ¬Ã ´Ã ±) GR888 EL GR00 GRLEF Lefkadi (Ã Ã µÃ Ã ºÃ ±Ã ½Ã Ã ¯ ) GRCLK EL GR00 GRLFK Lefkimi (Ã Ã µÃ Ã ºÃ ¯Ã ¼Ã · Ã Ã µÃ Ã ºÃ Ã Ã ±Ã ) X EL GR00 GRLND Leonidio (Ã Ã µÃ Ã ½Ã ¯Ã ´Ã ¹Ã ¿ ) X EL GR00 GRLRS Leros (Lakki) (Ã Ã ­Ã Ã ¿Ã  (Ã Ã ±Ã ºÃ ºÃ ¯)) X EL GR00 GRLIA Linaria GRSKU EL GR00 GRLDR Lindos Rodou (Ã Ã ¯Ã ½Ã ´Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã ) GR888 EL GR00 GRLIN Linoperamata Herakliou (Ã Ã ¹Ã ½Ã ¿ÃÃ µÃ Ã ¬Ã ¼Ã ±Ã Ã ± Ã Ã Ã ±Ã ºÃ »Ã µÃ ¯Ã ¿Ã ) X EL GR00 GRLIP Lipsi Dodekanissou (Ã Ã µÃ ¹Ã Ã ¿Ã ¯ Ã Ã Ã ´Ã µÃ ºÃ ±Ã ½Ã ®Ã Ã Ã ½) X EL GR00 GRLIX Lixouri (Ã Ã ·Ã ¾Ã ¿Ã Ã Ã ¹ Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã ) X EL GR00 GRLTR Loutro Chania (Ã Ã ¿Ã Ã Ã Ã  Ã §Ã ±Ã ½Ã ¯Ã Ã ½) X EL GR00 GRMRM Marmari (Ã Ã ±Ã Ã ¼Ã ¬Ã Ã ¹) X EL GR00 GRMXK Mastichari Kos (Ã Ã ±Ã Ã Ã ¹Ã Ã ¬Ã Ã ¹ Ã Ã ) X EL GR00 GRMTR Mathraki Diapontioi Nisoi (Ã Ã ±Ã ¸Ã Ã ¬Ã ºÃ ¹ (Ã Ã ¹Ã ±ÃÃ Ã ½Ã Ã ¹Ã ¿Ã ¹ Ã Ã ®Ã Ã ¿Ã ¹)) GR888 EL GR00 GRMGN Meganissi (Ã Ã µÃ ³Ã ±Ã ½Ã ®Ã Ã ¹) X EL GR00 GRMGR Megara (Ã Ã ­Ã ³Ã ±Ã Ã ±) X EL GR00 GRKAS Megisti Kastelorizou (Ã Ã µÃ ³Ã ¯Ã Ã Ã · Ã Ã ±Ã Ã Ã µÃ »Ã Ã Ã ¹Ã ¶Ã ¿Ã ) X EL GR00 GRMEN Menidi Etolokarnanias (Ã Ã µÃ ½Ã ¯Ã ´Ã ¹ Ã Ã ¹Ã Ã Ã »Ã ¿Ã ±Ã ºÃ ±Ã Ã ½Ã ±Ã ½Ã ¯Ã ±Ã ) X EL GR00 GRMEL Messologi (Ã Ã µÃ Ã ¿Ã »Ã Ã ³Ã ³Ã ¹) X EL GR00 GRMHI Mesta (Ã Ã µÃ Ã Ã ¬) X EL GR00 GRMET Methana (Ã Ã ­Ã ¸Ã ±Ã ½Ã ±) X EL GR00 GRMLO Milos (Adamas) (Ã Ã ®Ã »Ã ¿Ã  (Ã Ã ´Ã ¬Ã ¼Ã ±Ã )) X EL GR00 GRMOL Molyvos Lesvou (Ã Ã Ã Ã ¥Ã Ã Ã £ Ã Ã Ã £Ã Ã Ã ¥) X EL GR00 GRMON Monemvasia (Ã Ã ¿Ã ½Ã µÃ ¼Ã ²Ã ¬Ã Ã ¹Ã ±) X EL GR00 GR780 Moni Iviron Agiou Orous GR888 EL GR00 GR779 Moni Vatopediou Agiou Orous GR888 EL GR00 GRMDR Moudros (Ã Ã ¿Ã Ã ´Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã ) X EL GR00 GRJMK Mykonos (Ã Ã Ã ºÃ ¿Ã ½Ã ¿Ã ) X EL GR00 GRMYR Myrina (Ã Ã Ã Ã ¹Ã ½Ã ±) X EL GR00 GRMJT Mytilene (Ã Ã Ã Ã ¹Ã »Ã ®Ã ½Ã ·) X EL GR00 GRNAF Nafplio (Ã Ã ±Ã ÃÃ »Ã ¹Ã ¿) X EL GR00 GRNAS Naoussa Parou (Ã Ã ¬Ã ¿Ã Ã Ã ± Ã Ã ¬Ã Ã ¿Ã ) GR888 EL GR00 GRJNX Naxos (Ã Ã ¬Ã ¾Ã ¿Ã ) X EL GR00 GRNKV Nea Karvali (Ã Ã ­Ã ± Ã Ã ±Ã Ã ²Ã ¬Ã »Ã · Ã Ã ±Ã ²Ã ¬Ã »Ã ±Ã ) GRKVA EL GR00 GRNMA Nea Moudania (Ã Ã ­Ã ± Ã Ã ¿Ã Ã ´Ã ±Ã ½Ã ¹Ã ¬ Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã ) X EL GR00 GR795 Nea Psara Chiou GR888 EL GR00 GRNST Nea Styra (Ã Ã ­Ã ± Ã £Ã Ã Ã Ã ±) X EL GR00 GRNEA Neapoli Lakonias (Ã Ã µÃ ¬ÃÃ ¿Ã »Ã · Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ±Ã ) X EL GR00 GRNID Nidri (Ã Ã Ã ´Ã Ã ¯) X EL GR00 GRNIS Nissyros (Ã Ã ¯Ã Ã Ã Ã Ã ¿Ã ) X EL GR00 GR909 North Evoikos (Ã Ã Ã Ã µÃ ¹Ã ¿Ã  Ã Ã Ã ²Ã ¿Ã Ã ºÃ Ã ) X EL GR00 GROIK Oia Kykladon (Ã Ã ¯Ã ± Ã Ã Ã ºÃ »Ã ¬Ã ´Ã Ã ½) GR888 EL GR00 GRORE Orei (Ã ©Ã Ã µÃ ¿Ã ¯) GR888 EL GR00 GRORO Oropos (Ã ©Ã Ã ÃÃ Ã ) X EL GR00 GROTH Othonoi (Ã Ã ¸Ã Ã ½Ã ¿Ã ¯) / OthonoÃ ­ X EL GR00 GROUR Ouranoupoli Chalkidikis (Ã Ã Ã Ã ±Ã ½Ã ÃÃ ¿Ã »Ã · Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã ) X EL GR00 GRPME Pachi GRMGR EL GR00 GRPAA Palaia Psara (Ã ¨Ã ±Ã Ã ¬) X EL GR00 GRPSF Paleochora Sfakion (Ã Ã ±Ã »Ã ±Ã ¹Ã ¿Ã Ã Ã Ã ± Ã £Ã Ã ±Ã ºÃ ¯Ã Ã ½) X EL GR00 GRPAO Paloukia Salaminas (Ã Ã ±Ã »Ã ¿Ã Ã ºÃ ¹Ã ± Ã £Ã ±Ã »Ã ±Ã ¼Ã ¯Ã ½Ã ±Ã ) X EL GR00 GR808 Panormos Tinou GR888 EL GR00 GRPAR PÃ ¡rga X EL GR00 GRPAS Paros (Ã Ã ¬Ã Ã ¿Ã ) X EL GR00 GRPMS Patmos (Ã Ã ¬Ã Ã ¼Ã ¿Ã ) X EL GR00 GRGPA Patras (Ã Ã ¬Ã Ã Ã ±) X EL GR00 GRPAX Paxi (Ã Ã ±Ã ¾Ã ¿Ã ¯) X EL GR00 GRPER Perama (Ã Ã ­Ã Ã ±Ã ¼Ã ±) X EL GR00 GRPGM Perama Geras Mytilinis (Ã Ã ­Ã Ã ±Ã ¼Ã ± Ã Ã ­Ã Ã ±Ã  Ã Ã Ã Ã ¹Ã »Ã ®Ã ½Ã ·Ã ) X EL GR00 GRPSK Pessada Kefallinias (Ã Ã µÃ Ã Ã ¬Ã ´Ã ± Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã ) X EL GR00 GRPLV Petra GRPET EL GR00 GRPET Petra Lesvou (Ã Ã ­Ã Ã Ã ± Ã Ã ­Ã Ã ²Ã ¿Ã ) X EL GR00 GRPRE Petries Evvoias (Ã Ã µÃ Ã Ã ¹Ã ­Ã  Ã Ã Ã ²Ã ¿Ã ¯Ã ±Ã ) GR888 EL GR00 GR813 Petriti Kerkyras GR888 EL GR00 GRPYV Pevki Evvoias (Ã Ã µÃ Ã ºÃ ¯ Ã Ã Ã ²Ã ¿Ã ¯Ã ±Ã  ) / 'Pevki Evvoias GR888 EL GR00 GRPIR Piraeus (Ã Ã µÃ ¹Ã Ã ±Ã ¹Ã ¬Ã ) X EL GR00 GRPIS Pissaetos Ithakis (Ã Ã ¹Ã Ã ±Ã µÃ Ã Ã  ÃÃ ¸Ã ¬Ã ºÃ ·Ã ) X EL GR00 GRPIA Platania Magnisias (Ã Ã »Ã ±Ã Ã ±Ã ½Ã ¹Ã ¬ Ã Ã ±Ã ³Ã ½Ã ·Ã Ã ¯Ã ±Ã ) GR888 EL GR00 GRPTI Plataria Thesprotias (Ã Ã »Ã ±Ã Ã ±Ã Ã ¹Ã ¬ ÃÃ µÃ ÃÃ Ã Ã Ã ¯Ã ±Ã ) GRIGO EL GR00 GRPLG Platygiali Etoloakarnanias (Ã Ã »Ã ±Ã Ã Ã ³Ã ¹Ã ¬Ã »Ã ¹ Ã Ã ¹Ã Ã Ã »Ã ¿Ã ±Ã ºÃ ±Ã Ã ½Ã ±Ã ½Ã ¯Ã ±Ã ) X EL GR00 GRPLM Plomari Lesvou (Ã Ã »Ã Ã ¼Ã ¬Ã Ã ¹ Ã Ã ­Ã Ã ²Ã ¿Ã ) GR888 EL GR00 GRPLC Polihnitos Lesvou (Ã Ã ¿Ã »Ã Ã Ã ½Ã ¹Ã Ã ¿Ã  Ã Ã ­Ã Ã ²Ã ¿Ã ) X EL GR00 GRPTK Politika (Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ¬) X EL GR00 GRPKE Poros Kefallinias (Ã Ã Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã ) X EL GR00 GRPTR Poros Trizinias (Ã Ã Ã Ã ¿Ã  Ã ¤Ã Ã ¿Ã ¹Ã ¶Ã ·Ã ½Ã ¯Ã ±Ã ) X EL GR00 GRPHE Porto Heli (Ã Ã Ã ¡Ã ¤Ã  Ã §Ã Ã Ã) X EL GR00 GR820 Porto Kagio Lakonias GR888 EL GR00 GRPTL Porto Lagos (Ã Ã Ã Ã Ã ¿ Ã Ã ¬Ã ³Ã ¿Ã ) X EL GR00 GRPOA Potamos Antikithera (Ã Ã ¿Ã Ã ±Ã ¼Ã Ã  Ã Ã ½Ã Ã ¹Ã ºÃ Ã ¸Ã ®Ã Ã Ã ½) GR888 EL GR00 GRPVK Preveza (Ã Ã Ã ­Ã ²Ã µÃ ¶Ã ±) X EL GR00 GRPPI Prinos Thassou (Ã Ã Ã ¯Ã ½Ã ¿Ã  ÃÃ ¬Ã Ã ¿Ã ) X EL GR00 GRPSA Psahna (Ã ¨Ã ±Ã Ã ½Ã ¬ Ã Ã Ã ²Ã ¿Ã ¯Ã ±Ã ) X EL GR00 GRPSE Pserimos Dodekanisou (Ã ¨Ã ­Ã Ã ¹Ã ¼Ã ¿Ã  Ã Ã Ã ´Ã µÃ ºÃ ±Ã ½Ã ®Ã Ã ¿Ã Ã ºÃ ±Ã ¹) GR888 EL GR00 GRPYL Pylos (Ã Ã Ã »Ã ¿Ã ) X EL GR00 GRPYT Pythagorio (Ã Ã ¥ÃÃ Ã Ã Ã ¡Ã ÃÃ  ) X EL GR00 GRRAF Rafina (Ã ¡Ã ±Ã Ã ®Ã ½Ã ±) X EL GR00 GRRET Rethymno (Ã ¡Ã ­Ã ¸Ã Ã ¼Ã ½Ã ¿) X EL GR00 GRRHO Rhodes (Ã ¡Ã Ã ´Ã ¿Ã ) X EL GR00 GRRIO Rio (Ã ¡Ã ¯Ã ¿) X EL GR00 GRSGT Sagiada Thesprotias (Ã £Ã ±Ã ³Ã ¹Ã ¬Ã ´Ã ± ÃÃ µÃ ÃÃ Ã Ã Ã ¯Ã ±Ã ) GR888 EL GR00 GRSMI Sami (Ã £Ã ¬Ã ¼Ã ·) X EL GR00 GRSAM Samothraki (Ã £Ã ±Ã ¼Ã ¿Ã ¸Ã Ã ¬Ã ºÃ ·) X EL GR00 GRSHC Schinoussa Kyklades (Ã £Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã Ã ± Ã Ã Ã ºÃ »Ã ¬Ã ´Ã Ã ½) X EL GR00 GRSER Seriphos (Ã £Ã ­Ã Ã ¹Ã Ã ¿Ã ) X EL GR00 GRSHI Shinari Zakyntou (Ã £Ã Ã ¹Ã ½Ã ¬Ã Ã ¹ Ã Ã ±Ã ºÃ Ã ½Ã ¸Ã ¿Ã ) X EL GR00 GRKRE Sifnos (Ã £Ã ¯Ã Ã ½Ã ¿Ã ) X EL GR00 GRSGR Sigri Lesvou (Ã £ÃÃ Ã ¡Ã Ã Ã Ã £Ã Ã Ã ¥) X EL GR00 GR835 Sikia (Porto Rafti) GR888 EL GR00 GRSII Sikinos Kyklades (Ã £Ã ¯Ã ºÃ ¹Ã ½Ã ¿Ã  Ã Ã Ã ºÃ »Ã ¬Ã ´Ã Ã ½) X EL GR00 GRJSH Sitia (Ã £Ã ·Ã Ã µÃ ¯Ã ±) X EL GR00 GRSKA Skaramagas (Ã £Ã ºÃ ±Ã Ã ±Ã ¼Ã ±Ã ³Ã ºÃ ¬Ã ) X EL GR00 GRJSI Skiathos (Ã £Ã ºÃ ¹Ã ¬Ã ¸Ã ¿Ã ) X EL GR00 GRSKO Skopelos (Ã £Ã ºÃ ÃÃ µÃ »Ã ¿Ã ) X EL GR00 GRSKU Skyros (Linaria) (Ã £Ã ºÃ Ã Ã ¿Ã  (Ã Ã ¹Ã ½Ã ±Ã Ã ¹Ã ¬)) X EL GR00 GRSUD Souda Bay (Ã £Ã ¿Ã Ã ´Ã ±) X EL GR00 GRSOG Sougia (Ã £Ã ¿Ã Ã ³Ã ¹Ã ±) X EL GR00 GRSLA Souvala Aiginas (Ã £Ã ¿Ã Ã ²Ã ¬Ã »Ã ± Ã Ã ¯Ã ³Ã ¹Ã ½Ã ±Ã ) X EL GR00 GRSPE Spetses (Ã £ÃÃ ­Ã Ã Ã µÃ ) X EL GR00 GRSHA Stavros Chalkidikis (Ã £Ã Ã ±Ã Ã Ã Ã  Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã ) X EL GR00 GRSTI Stratonio (Ã £Ã Ã Ã ±Ã Ã Ã ½Ã ¹Ã ¿ Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã ) X EL GR00 GRSYS Stylida (Ã £Ã Ã Ã »Ã ¯Ã ´Ã ±) X EL GR00 GR450 Sykea Chalkidikis GR888 EL GR00 GRSYM Symi (Ã £Ã Ã ¼Ã ·) X EL GR00 GRJSY Syros (Ã £Ã Ã Ã ¿Ã ) X EL GR00 GRTSO Thassos (ÃÃ ¬Ã Ã ¿Ã ) X EL GR00 GRSKG Thessaloniki (ÃÃ µÃ Ã Ã ±Ã »Ã ¿Ã ½Ã ¯Ã ºÃ ·) X EL GR00 GRJTR Thira (ÃÃ ®Ã Ã ±) X EL GR00 GRTRS Thirasia (ÃÃ ·Ã Ã ±Ã Ã ¯Ã ±) X EL GR00 GRTHM Thymaina Island (Ã Ã ®Ã Ã ¿Ã  ÃÃ Ã ¼Ã ±Ã ¹Ã ½Ã ±) GR888 EL GR00 GRTIL Tilos Dodekanissou (Ã ¤Ã ®Ã »Ã ¿Ã  Ã Ã Ã ´Ã µÃ ºÃ ±Ã ½Ã ®Ã Ã ¿Ã ) X EL GR00 GRTIN Tinos (Ã ¤Ã ®Ã ½Ã ¿Ã ) X EL GR00 GRTLA Tolo Argolidas (Ã ¤Ã ¿Ã »Ã  Ã Ã Ã ³Ã ¿Ã »Ã ¯Ã ´Ã ±Ã ) GR888 EL GR00 GR860 Trikeri Island GR888 EL GR00 GRTRY Trypiti Chalkidikis (Ã ¤Ã Ã ÃÃ ·Ã Ã ® Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã ) X EL GR00 GRVTH Vathy Samou (Ã Ã ±Ã ¸Ã  Ã £Ã ¬Ã ¼Ã ¿Ã ) X EL GR00 GRVLC Volissos (Limnia) Chios (Ã Ã ¿Ã »Ã ¹Ã Ã Ã Ã  (Ã Ã ¹Ã ¹Ã ¼Ã ½Ã ¹Ã ¬) Ã §Ã ¯Ã ¿Ã ) GR888 EL GR00 GRVOL Volos (Ã Ã Ã »Ã ¿Ã ) X EL GR00 GRYLI Yali Island (Nissirou) (Ã Ã ®Ã Ã ¿Ã  Ã Ã Ã ±Ã »Ã ¯ (Ã Ã ¹Ã Ã ®Ã Ã ¿Ã )) GRNIS EL GR00 GRYER Yerakini (Ã Ã µÃ Ã ±Ã ºÃ ¹Ã ½Ã ® Ã §Ã ±Ã »Ã ¹Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã ) X EL GR00 GRZTH Zakynthos (Ã Ã ¬Ã ºÃ Ã ½Ã ¸Ã ¿Ã ) X EL GR00 GR888 Other - Greece X X EL GR00 GR88P GR - Offshore installations X EL GR00 GR88Q GR - Aggregates extraction areas X EL GR00 GR88R GR - Ship to ship transfer X 260 56 204 ES ES01 ESLCG A CoruÃ ±a X ES ES02 ESAGA Agaete X ES ES02 ESACA Alcanar X ES ES02 ESALD Alcudia ESPMI ES ES02 ESALG Algeciras X ES ES02 ESALC Alicante X ES ES02 ESLEI AlmerÃ ­a X ES ES02 ESARI Arguineguin ESLPA ES ES02 ESACE Arrecife de Lanzarote ESLPA ES ES01 ESAVS AvilÃ ©s X ES ES02 ESBBE Barbate X ES ES02 ESBCN Barcelona X ES ES01 ESBRM Bermeo X ES ES01 ESBIO Bilbao X ES ES01 ESBRL Burela X ES ES02 ESCBZ Cabezuela ESCAD ES ES02 ESCAD CÃ ¡diz X ES ES02 ESCBS Cala Sabina ESPMI ES ES02 ESCRS Carboneras ESLEI ES ES01 ESCNO CariÃ ±o X ES ES02 ESCAR Cartagena X ES ES02 ESCAS CastellÃ ³n X ES ES01 ESCEE Cee X ES ES01 ESCEL CeleirÃ ³ X ES XC00 ESCEU Ceuta X ES ES02 ESQIU Ciudadela X ES ES02 ESQFU Corralejo X ES ES02 ESDNA Denia X ES ES02 ESESC Escombreras ESCAR ES ES01 ESFRO Ferrol X ES ES02 ESGAN GandÃ ­a ESVLC ES ES02 ESGAR Garrucha X ES ES01 ESGIJ GijÃ ³n X ES ES02 ESGTL Gran Tarajal X ES ES02 ESHIE Hierro - La Estaca ESSCT ES ES02 ESHUV Huelva X ES ES02 ESIBZ Ibiza ESPMI ES ES02 ESLES La Estaca ESSCT ES ES02 ESLLI La Linea de la Concepcion ESALG ES ES02 ESLPA Las Palmas de Gran Canaria X ES ES01 ESLAX Laxe X ES ES02 ESLCR Los Cristianos ESSCT ES ES02 ESMAH MahÃ ³n ESPMI ES ES02 ESAGP MÃ ¡laga X ES ES01 ESMPG MarÃ ­n-Pontevedra X ES XL00 ESMLN Melilla X ES ES02 ESMJB Morro Jable X ES ES02 ESMOT Motril X ES ES02 ESPAL PalamÃ ³s X ES ES02 ESPMI Palma de Mallorca X ES ES01 ESPAS Pasajes X ES ES02 ESQLY Playa Blanca X ES ES02 ESPPS Playa Santiago X ES ES01 ESLPC Puebla del CaramiÃ ±al X ES ES02 ESPSM Puerto de Santa Maria ESCAD ES ES02 ESFUE Puerto del Rosario ESLPA ES ES02 ESPUS Puerto Real ESCAD ES ES01 ESRIB Ribadeo X ES ES02 ESROT Rota ESCAD ES ES02 ESSAG Sagunto ESVLC ES ES02 ESSAT Salinetas ESLPA ES ES02 ESSAA San Antonio X ES ES02 ESSCR San Carlos de la RÃ ¡pita X ES ES01 ESSCI San Cibrao ESFRO ES ES02 ESSSG San Sebastian de la Gomera ESSCT ES ES02 ESSPC Santa Cruz de la Palma ESSCT ES ES02 ESSCT Santa Cruz de Tenerife X ES ES02 ESSPO Santa Pola X ES ES01 ESRBI Santa UxÃ ­a de Ribeira X ES ES01 ESSDR Santander X ES ES02 ESSVQ Sevilla X ES ES02 ESTRF Tarifa ESALG ES ES02 ESTAR Tarragona X ES ES02 ESTCI Tenerife ESSCT ES ES02 ESTOR Torrevieja X ES ES02 ESVLC Valencia X ES ES02 ESVCC Vallcarca X ES ES02 ESVGR Valle Gran Rey X ES ES01 ESVGO Vigo X ES ES02 ESVLG Vilanova i la GeltrÃ º X ES ES01 ESVIL VillagarcÃ ­a X ES ES02 ESZFR Zona Franca De Cadiz ESCAD ES ES01 ES88A Other - Spain Atlantic (North) X ES ES09 ES888 Other - Spain (Unknown MCA) X ES ES02 ES88M Other - Spain Mediterranean & Atlantic (South), including the Balearic and Canary Islands X ES ES09 ES88P ES - Offshore installations - Unknown MCA X ES ES09 ES88Q ES - Aggregates extraction areas - Unknown MCA X ES ES09 ES88R ES - Ship to ship transfer - Unknown MCA X ES ES01 ES8PA ES - Offshore installations - Atlantic (North) X ES ES02 ES8PM ES - Offshore installations - Mediterranean & Atlantic (South), including the Balearic and Canary Islands X ES ES01 ES8QA ES - Aggregates extraction areas - Atlantic (North) X ES ES02 ES8QM ES - Aggregates extraction areas - Mediterranean & Atlantic (South), including the Balearic and Canary Islands X ES ES01 ES8RA ES - Ship to ship transfer - Atlantic (North) X ES ES02 ES8RM ES - Ship to ship transfer - Mediterranean & Atlantic (South), including the Balearic and Canary Islands X 82 26 56 FR FR02 FRAJA Ajaccio X FR FR01 FRBAI Basse Indre FRNTE FR FR04 GPBBR Basse Terre (Guadeloupe) GPPTP FR FR01 FRBAS Bassens FRBOD FR FR02 FRBIA Bastia X FR FR01 FRBAY Bayonne X FR FR01 FRBEC Bec D'Ambes FRBOD FR FR02 FRBEE Berre FRMRS FR FR01 FRBYE Blaye FRBOD FR FR02 FRBON Bonifacio X FR FR01 FRBSC Bonsecours FRURO FR FR01 FRBOD Bordeaux X FR FR01 FRBOL Boulogne sur Mer X FR FR01 FRBES Brest X FR FR01 FRCFR Caen X FR FR01 FRCQF Calais X FR FR02 FRCLY Calvi X FR FR02 FRCEQ Cannes X FR FR02 FRCOZ Caronte FRMRS FR FR03 GFCAY Cayenne X FR FR01 FRCER Cherbourg X FR FR01 FRCOC Concarneau X FR FR03 GFDDC Degrad-des Cannes (Guyane FranÃ §aise) GFCAY FR FR01 FRDPE Dieppe X FR FR01 FRDON Donges FRNTE FR FR01 FRDRZ Douarnenez X FR FR01 FRDKK Dunkerque X FR FR02 FRETB Ã tang-de-Berre FRMRS FR FR01 FRFEC FÃ ©camp X FR FR04 GPFAE Folle Anse (Guadeloupe) GPPTP FR FR04 MQFDF Fort de France (Martinique) X FR FR02 FRFOS Fos sur Mer FRMRS FR FR01 FRGLO Gonfreville-l'Orcher FRLEH FR FR04 GPGRB Grand Bourg (Guadeloupe) GPPTP FR FR01 FRGFR Granville X FR FR01 FRHRF Harfleur FRLEH FR FR01 FRHET Hennebont X FR FR01 FRHON Honfleur FRURO FR FR04 GPJAR Jarry (Guadeloupe) GPPTP FR FR03 GFQKR Kourou (Guyane FranÃ §aise) GFDDC FR FR02 FRILR L'Ã le Rousse X FR FR02 FRLMD La MÃ ¨de FRMRS FR FR01 FRLPE La Pallice FRLRH FR FR01 FRLRH La Rochelle X FR FR01 FRLDN Landerneau X FR FR03 GFLVT Larivot (Guyane FranÃ §aise) X FR FR02 FRLAV LavÃ ©ra FRMRS FR FR01 FRLEH Le Havre X FR FR01 FRLLG Le LÃ ©guÃ © X FR FR01 FRLTR Le TrÃ ©port X FR FR01 FRLVE Le Verdon FRBOD FR FR01 FRLSO Les Sables d'Olonne X FR FR01 FRLEZ LÃ ©zardrieux X FR FR01 FRLRT Lorient X FR FR02 FRMRS Marseille X FR FR01 FRMTX Montoir de Bretagne FRNTE FR FR01 FRNTE Nantes Saint Nazaire X FR FR02 FRNCE Nice X FR FR01 FRPBF Paimboeuf FRNTE FR FR01 FRPAP Pauillac Port FRBOD FR FR01 FRPET Petit Couronne FRURO FR FR04 GPPTP Pointe-Ã -Pitre (Guadeloupe) X FR FR01 FRPOX Pontrieux X FR FR02 FRPDB Port de Bouc FRMRS FR FR01 FRPJE Port JÃ ©rÃ ´me FRURO FR FR02 FRNOU Port la Nouvelle X FR FR05 REPDG Port RÃ ©union (ex Pointe-des-Galets) (RÃ ©union) X FR FR02 FRPOV Port Vendres X FR FR01 FRPRJ Port-Joinville (Ã le D'Yeu) X FR FR02 FRPVO Porto Vecchio X FR FR02 FRPSL Port-Saint-Louis-du-RhÃ ´ne FRMRS FR FR02 FRPRP Propriano X FR FR01 FRUIP Quimper X FR FR01 FRRAD Radicatel FRURO FR FR01 FRRDN Redon X FR FR01 FRRCO Rochefort X FR FR01 FRROS Roscoff X FR FR01 FRURO Rouen X FR FR01 FRRYN Royan X FR FR02 FRSET SÃ ¨te X FR FR03 GFSLM St Laurent du Maroni (Guyane FranÃ §aise) X FR FR01 FRSML St Malo X FR FR01 FRSNR St Nazaire FRNTE FR FR02 FRSRL St RaphaÃ «l X FR FR01 FRSWD St Wandrille FRURO FR FR01 FRTON Tonnay Charente X FR FR02 FRTLN Toulon X FR FR01 FRTRE TrÃ ©guier X FR FR04 GPTRS Trois-RiviÃ ¨res (Guadeloupe) GPPTP FR FR01 FRVNE Vannes X FR FR02 FRVFM Villefranche sur mer FRNCE FR FR01 FR88A Other - France Atlantic/North Sea X FR FR09 FR888 Other - France (Unknown MCA) X FR FR02 FR88M Other - France Mediterranean X FR FR09 FR88P FR - Offshore installations - Unknown MCA X FR FR09 FR88Q FR - Aggregates extraction areas - Unknown MCA X FR FR09 FR88R FR - Ship to ship transfer - Unknown MCA X FR FR04 FR8GM Other - Guadeloupe - Martinique X FR FR01 FR8PA FR - Offshore installations - Atlantic/North Sea X FR FR02 FR8PM FR - Offshore installations - Mediterranean X FR FR01 FR8QA FR - Aggregates extraction areas - Atlantic/North Sea X FR FR02 FR8QM FR - Aggregates extraction areas - Mediterranean X FR FR01 FR8RA FR - Ship to ship transfer - Atlantic/North Sea X FR FR02 FR8RM FR - Ship to ship transfer - Mediterranean X FR FR03 GF888 Other - France Guyane FranÃ §aise X FR FR04 GP888 Other - France Guadeloupe X FR FR04 MQ888 Other - France Martinique X FR FR05 RE888 Other - France RÃ ©union X FR FR06 YT888 Other - France Mayotte X 91 35 56 HR HR00 HRATL Antenal HRNVG HR HR00 HRBAK Bakar X HR HR00 HRBAS BaÃ ¡ka X HR HR00 HRBNM Biograd na Moru X HR HR00 HRBLE Blace HRMET HR HR00 HRBOL Bol X HR HR00 HRBZA BoÃ ¾ava X HR HR00 HRBRB Brbinj / LuÃ ina HRBZA HR HR00 HRBRI Brijuni HRPUY HR HR00 HRCVT Cavtat X HR HR00 HRCRS Cres X HR HR00 HRCRA Crikvenica X HR HR00 HRDNC Donje Ã elo HRDBV HR HR00 HRDRK Drvenik HRMAK HR HR00 HRDBV Dubrovnik X HR HR00 HRFNA FaÃ ¾ana HRPUY HR HR00 HRGNA GaÃ ¾enica HRZAD HR HR00 HRHVA Hvar X HR HR00 HRIST Ist X HR HR00 HRJAB Jablanac X HR HR00 HRJDR Jadrija HRSIB HR HR00 HRJSA Jelsa X HR HR00 HRKPR Kaprije HRSIB HR HR00 HRKAB Karlobag X HR HR00 HRKLK Klek HRMET HR HR00 HRKMN Klimno HRSLO HR HR00 HRKMZ KomiÃ ¾a X HR HR00 HRKOR KorÃ ula X HR HR00 HRKRM KoromaÃ no HRRAS HR HR00 HRKRA Kraljevica X HR HR00 HRKRK Krk X HR HR00 HRLKR Lokrum HRDBV HR HR00 HRLPR Lopar HRRAB HR HR00 HRLPD Lopud HRDBV HR HR00 HRMAK Makarska X HR HR00 HRLSZ Mali LoÃ ¡inj X HR HR00 HRMAL Malinska X HR HR00 HRMTA MartinÃ ¡Ã ica HRCRS HR HR00 HRMAS Maslenica X HR HR00 HRMRG Merag HRCRS HR HR00 HRMET MetkoviÃ  X HR HR00 HRMIL Milna X HR HR00 HRMNK MiÃ ¡njak HRRAB HR HR00 HRMOD MoÃ ¡Ã eniÃ ka Draga X HR HR00 HRMRJ Muna na Ã ½irju HRSIB HR HR00 HRMUR Murter X HR HR00 HRNRZ Nerezine HRLSZ HR HR00 HRNVL Novalja X HR HR00 HRNVD Novi Vinodolski X HR HR00 HRNVG Novigrad X HR HR00 HRONJ Obonjan HRSIB HR HR00 HROMS OmiÃ ¡ X HR HR00 HROMI OmiÃ ¡alj X HR HR00 HROPA Opatija X HR HR00 HRORB OrebiÃ  HRKOR HR HR00 HRPAG Pag X HR HR00 HRPLE PloÃ e X HR HR00 HRPLM Plomin HRRBC HR HR00 HRPLA PolaÃ e HRSBR HR HR00 HRPOR PoreÃ  X HR HR00 HRPRZ Porozina HRCRS HR HR00 HRPRP Prapratno HRSTO HR HR00 HRPRE Preko X HR HR00 HRPRI PrimoÃ ¡ten X HR HR00 HRPRN Prizna HRJAB HR HR00 HRPRV PrviÃ  HRVDC HR HR00 HRPRS PrviÃ  Ã epurine HRVDC HR HR00 HRPCA PuÃ iÃ ¡Ã a HRSUP HR HR00 HRPUY Pula X HR HR00 HRPNT Punat X HR HR00 HRRAB Rab X HR HR00 HRRBC Rabac X HR HR00 HRRAS RaÃ ¡a X HR HR00 HRRJK Rijeka X HR HR00 HRRGC RogaÃ  X HR HR00 HRRGN Rogoznica X HR HR00 HRROV Rovinj X HR HR00 HRSAL Sali X HR HR00 HRSLC Selce HRCRA HR HR00 HRSEN Senj X HR HR00 HRSIB Ã ibenik X HR HR00 HRSIL Silba X HR HR00 HRSLO Ã ilo X HR HR00 HRSRD Skradin HRSIB HR HR00 HRSLA Slano X HR HR00 HRSLT Slatine HRSPU HR HR00 HRSBR Sobra X HR HR00 HRSPU Split X HR HR00 HRSGD Stari Grad X HR HR00 HRSGR Starigrad X HR HR00 HRSTM Stomorska HRRGC HR HR00 HRSTO Ston X HR HR00 HRSUR SuÃ urac HRSPU HR HR00 HRSUC SuÃ uraj X HR HR00 HRSDR SuÃ uraÃ  HRSLA HR HR00 HRSMN Sumartin X HR HR00 HRSUP Supetar X HR HR00 HRSSK Susak X HR HR00 HRSTP Sustjepan HRDBV HR HR00 HRSVJ Sveti Juraj X HR HR00 HRTNO Tisno X HR HR00 HRTKN Tkon HRBNM HR HR00 HRTRO Trogir X HR HR00 HRTRJ Trpanj X HR HR00 HRTRK Trstenik X HR HR00 HRTNR Tunarica HRRAS HR HR00 HRUBL Ubli X HR HR00 HRUMG Umag X HR HR00 HRUNJ Unije HRLSZ HR HR00 HRVLB Valbiska HRKRK HR HR00 HRVLK Vela Luka X HR HR00 HRVLN Veli LoÃ ¡inj HRLSZ HR HR00 HRVGN Viganj HRKOR HR HR00 HRVIS Vis X HR HR00 HRVDC Vodice X HR HR00 HRVRK Vrbnik HRSLO HR HR00 HRVRS Vrboska HRJSA HR HR00 HRVRG Vrgada HRBNM HR HR00 HRVRR Vrsar HRPOR HR HR00 HRZAD Zadar X HR HR00 HRZGL Ã ½igljen HRNVL HR HR00 HRZLR Zlarin HRSIB HR HR00 HR888 Other - Croatia X HR HR00 HR88P HR - Offshore installations X HR HR00 HR88Q HR - Aggregates extraction areas X HR HR00 HR88R HR - Ship to ship transfer X 122 50 72 IT IT00 ITAHO Alghero IT888 IT IT00 ITALI Alicudi X IT IT00 ITAMA Amalfi X IT IT00 ITAOI Ancona X IT IT00 ITANZ Anzio X IT IT00 ITATX Arbatax X IT IT00 ITAUG Augusta X IT IT00 ITBRI Bari X IT IT00 ITBLT Barletta X IT IT00 ITBDS Brindisi X IT IT00 ITCAG Cagliari X IT IT00 ITCLS Calasetta X IT IT00 ITCPA Capraia X IT IT00 ITPRJ Capri X IT IT00 ITCLF Carloforte X IT IT00 ITCML Casamicciola X IT IT00 ITCTR Castellammare Del Golfo IT888 IT IT00 ITCAS Castellammare Di Stabia X IT IT00 ITCTA Catania X IT IT00 ITCVX Cavo X IT IT00 ITCHI Chioggia X IT IT00 ITMRM CirÃ ² Marina IT888 IT IT00 ITCVV Civitavecchia X IT IT00 ITCRV Crotone X IT IT00 ITFAL Falconara Marittima X IT IT00 ITFAV Favignana X IT IT00 ITFPO Filicudi Porto X IT IT00 ITFCO Fiumicino X IT IT00 ITFOL Follonica IT888 IT IT00 ITFOM Formia X IT IT00 ITFSA Fusina ITVCE IT IT00 ITGAE Gaeta X IT IT00 ITGAL Gallipoli X IT IT00 ITGEA Gela X IT IT00 ITGOA Genova X IT IT00 ITGIA Giardini di Naxos IT888 IT IT00 ITGOS Ginostra IT888 IT IT00 ITGIT Gioia Tauro X IT IT00 ITGUI Giulianova IT888 IT IT00 ITGAI Golfo Aranci X IT IT00 ITGOR Gorgona IT888 IT IT00 ITGRD Grado X IT IT00 ITIMP Imperia X IT IT00 ITIDG Isola Del Giglio X IT IT00 ITMDA La Maddalena X IT IT00 ITSPE La Spezia X IT IT00 ITLMP Lampedusa X IT IT00 ITLEV Levanzo X IT IT00 ITLIC Licata ITLMP IT IT00 ITLIU Linosa ITLMP IT IT00 ITLIP Lipari X IT IT00 ITLIV Livorno X IT IT00 ITMFR Manfredonia X IT IT00 ITMMO Marettimo X IT IT00 ITPMA Marghera ITVCE IT IT00 ITMDC Marina Di Carrara X IT IT00 ITMRA Marsala X IT IT00 ITMAZ Mazara Del Vallo X IT IT00 ITMSN Messina X IT IT00 ITMLZ Milazzo X IT IT00 ITMOL Molfetta X IT IT00 ITMNF Monfalcone X IT IT00 ITMNP Monopoli X IT IT00 ITNAP Napoli X IT IT00 ITOLB Olbia X IT IT00 ITONE Oneglia ITIMP IT IT00 ITQOS Oristano X IT IT00 ITOTN Ortona X IT IT00 ITOTO Otranto X IT IT00 ITPAU Palau X IT IT00 ITPMO Palermo X IT IT00 ITPAN Panarea X IT IT00 ITPNL Pantelleria X IT IT00 ITPES Pesaro X IT IT00 ITPSR Pescara X IT IT00 ITPCH Peschici ITRGG IT IT00 ITPIA Pianosa IT888 IT IT00 ITPIO Piombino X IT IT00 ITPNZ Ponza X IT IT00 ITPAZ Porto Azzurro X IT IT00 ITPDI Porto D'Ischia X IT IT00 ITPEM Porto Empedocle X IT IT00 ITPFX Porto Foxi X IT IT00 ITPFO Porto Levante X IT IT00 ITPLI Porto Lignano IT888 IT IT00 ITPMZ Porto Maurizio ITIMP IT IT00 ITPNG Porto Nogaro X IT IT00 ITPSS Porto Santo Stefano X IT IT00 ITPTO Porto Torres X IT IT00 ITPFE Portoferraio X IT IT00 ITPTF Portofino X IT IT00 ITPVE Portovesme X IT IT00 ITPOS Positano X IT IT00 ITPZL Pozzallo X IT IT00 ITPOZ Pozzuoli X IT IT00 ITPRO Procida X IT IT00 ITRAN Ravenna X IT IT00 ITREG Reggio Di Calabria X IT IT00 ITRMI Rimini X IT IT00 ITRIN Rinella IT888 IT IT00 ITRMA Rio Marina X IT IT00 ITRGG Rodi Garganico X IT IT00 ITSAL Salerno X IT IT00 ITSLA Salina X IT IT00 ITSPA Santa Panagia X IT IT00 ITSTE Santa Teresa Di Gallura X IT IT00 ITSAT Sant'Antioco X IT IT00 ITSVC Santo Vito Lo Capo IT888 IT IT00 ITSVN Savona X IT IT00 ITSIR Siracusa X IT IT00 ITRRO Sorrento X IT IT00 ITSTR Stromboli X IT IT00 ITTAL Talamone IT888 IT IT00 ITTAR Taranto X IT IT00 ITTRI Termini Imerese X IT IT00 ITTMI Termoli X IT IT00 ITTRC Terracina X IT IT00 ITTOA Torre Annunziata X IT IT00 ITTPS Trapani X IT IT00 ITTMT Tremiti X IT IT00 ITTRS Trieste X IT IT00 ITUST Ustica X IT IT00 ITVDA Vada X IT IT00 ITVDL Vado Ligure ITSVN IT IT00 ITVSO Vasto X IT IT00 ITVCE Venezia X IT IT00 ITVTT Ventotene X IT IT00 ITVIA Viareggio X IT IT00 ITVVA Vibo Valentia X IT IT00 ITVIE Vieste ITRGG IT IT00 ITVUL Vulcano Porto X IT IT00 IT888 Other - Italy X X IT IT00 IT88P IT - Offshore installations X IT IT00 IT88Q IT - Aggregates extraction areas X IT IT00 IT88R IT - Ship to ship transfer X 131 22 109 CY CY00 CYAKT Akrotiri Oil Terminal (Ã Ã ºÃ Ã Ã Ã ®Ã Ã ¹) X CY CY00 CYDHK Dekeleia (Dhekelia) (Ã Ã µÃ ºÃ ­Ã »Ã µÃ ¹Ã ±) X CY CY00 CYLCA Larnaka (Larnaca) (Ã Ã ¬Ã Ã ½Ã ±Ã ºÃ ±) X CY CY00 CY01M Larnaka (Larnaca) Oil Terminal (Ã £Ã Ã ±Ã ¸Ã ¼Ã Ã  Ã Ã µÃ Ã Ã µÃ »Ã ±Ã ¹Ã ¿Ã µÃ ¹Ã ´Ã Ã ½ Ã Ã ¬Ã Ã ½Ã ±Ã ºÃ ±Ã ) X CY CY00 CYLMS Lemesos (Limassol) (Ã Ã µÃ ¼Ã µÃ Ã Ã ) X CY CY00 CYMOI Moni (Ã Ã ¿Ã ½Ã ®) X CY CY00 CYVAS Vasiliko (Vasilico) (Ã Ã ±Ã Ã ¹Ã »Ã ¹Ã ºÃ ) X CY CY00 CY888 Other - Cyprus X CY CY00 CY88P CY - Offshore installations X CY CY00 CY88Q CY - Aggregates extraction areas X CY CY00 CY88R CY - Ship to ship transfer X 7 0 7 LV LV00 LVLPX LiepÃ ja X LV LV00 LVMRX Mersrags X LV LV00 LVRIX RÃ «ga X LV LV00 LVROJ Roja X LV LV00 LVSAL Salacgriva X LV LV00 LVSKU Skulte X LV LV00 LVVNT Ventspils X LV LV00 LV888 Other - Latvia X LV LV00 LV88P LV - Offshore installations X LV LV00 LV88Q LV - Aggregates extraction areas X LV LV00 LV88R LV - Ship to ship transfer X 7 0 7 LT LT00 LTBOT BÃ «tingÃ  X LT LT00 LTKLJ KlaipÃ da X LT LT00 LT888 Other - Lithuania X LT LT00 LT88P LT - Offshore installations X LT LT00 LT88Q LT - Aggregates extraction areas X LT LT00 LT88R LT - Ship to ship transfer X 2 0 2 MT MT00 MTCKW Cirkewwa X MT MT00 MTFLO Floriana MTMLA MT MT00 MTMLA Malta (Valletta) X MT MT00 MTDIS Malta Freeport Distripark MTMAR MT MT00 MTMAR Marsaxlokk X MT MT00 MTMGZ Mgarr, Gozo X MT MT00 MT888 Other - Malta X MT MT00 MT88P MT - Offshore installations X MT MT00 MT88Q MT - Aggregates extraction areas X MT MT00 MT88R MT - Ship to ship transfer X 6 2 4 NL NL00 NLALB Aalburg NL888 NL NL00 NLABL Alblasserdam NLDOR NL NL00 NLAML Ameland NL888 NL NL00 NLAMS Amsterdam X NL NL00 NLARN Arnhem NL888 NL NL00 NLBGB Bergambacht NL888 NL NL00 NLBZM Bergen Op Zoom NL888 NL NL00 NLBEV Beverwijk NLAMS NL NL00 NLBNM Binnenmaas NL888 NL NL00 NLBOR Borssele NL888 NL NL00 NLBOT Botlek NLRTM NL NL00 NLHRX Boven-Hardinxveld NL888 NL NL00 NLBOX Boxmeer NL888 NL NL00 NLBRK Brakel NL888 NL NL00 NLBRS Breskens NL888 NL NL00 NLCZD Cadzand NL888 NL NL00 NLCPI Capelle Aan Den Ijssel NL888 NL NL00 NLCUY Cuijk NL888 NL NL00 NLDZL Delfzijl X NL NL00 NLHAG Den Haag (S-Gravenhage) NL888 NL NL00 NLDHR Den Helder X NL NL00 NLDEV Deventer NL888 NL NL00 NLDIM Diemen NL888 NL NL00 NLDIN Dinteloord NL888 NL NL00 NLDRK Dirksland NL888 NL NL00 NLDOK Dokkum NL888 NL NL00 NLDOR Dordrecht X NL NL00 NLDRU Druten NL888 NL NL00 NLECH Echt NL888 NL NL00 NLEEM Eemshaven NLDZL NL NL00 NLEUR Europoort NLRTM NL NL00 NLSHV Flushing East (Sloehaven) NLZSP NL NL00 NLGTB Geertruidenberg NL888 NL NL00 NLGNM Genemuiden NL888 NL NL00 NLGEN Gennep NL888 NL NL00 NLGDR Goedereede NL888 NL NL00 NLGOR Gorinchem NL888 NL NL00 NLGRQ Groningen NLDZL NL NL00 NLHAN Hansweert/Schore NL888 NL NL00 NLHAR Harlingen X NL NL00 NLHAS Hasselt NL888 NL NL00 NLHIA Hendrik-Ido-Ambacht NL888 NL NL00 NLHGL Hengelo NL888 NL NL00 NLHES Heusden NL888 NL NL00 NLHVH Hoek Van Holland NLRTM NL NL00 NLHTN Hontenisse NL888 NL NL00 NLHZD Hoogezand NL888 NL NL00 NLIJM Ijmuiden NLAMS NL NL00 NLKAM Kampen NL888 NL NL00 NLKPL Kapelle NLZSP NL NL00 NLKLU Klundert NLMOE NL NL00 NLKRP Krimpen aan de Lek NL888 NL NL00 NLLAN Lauwersoog NL888 NL NL00 NLLWR Leeuwarden NL888 NL NL00 NLLCH Lochem NL888 NL NL00 NLMSS Maarssen NL888 NL NL00 NLMSB Maasbracht NL888 NL NL00 NLMSL Maassluis NLRTM NL NL00 NLMST Maastricht NL888 NL NL00 NLMAK Makkum NL888 NL NL00 NLMDM Medemblik NL888 NL NL00 NLMEW Meerlo-Wansum NL888 NL NL00 NLMEP Meppel NL888 NL NL00 NLMID Middelburg NL888 NL NL00 NLMIH Middelharnis NL888 NL NL00 NLMOE Moerdijk X NL NL00 NLMOO Moordrecht NL888 NL NL00 NLNRW Nederweert NL888 NL NL00 NLNLK Nieuw-Lekkerland NL888 NL NL00 NLNIJ Nijmegen NL888 NL NL00 NLOOS Oosterhout NL888 NL NL00 NLOSS Oss NL888 NL NL00 NLODR Ouderkerk aan de Amstel NL888 NL NL00 NLOAI Ouderkerk aan den Ijssel NL888 NL NL00 NLPAP Papendrecht NL888 NL NL00 NLPER Pernis NLRTM NL NL00 NLREW Reimerswaal NL888 NL NL00 NLRNK Renkum NL888 NL NL00 NLRHE Rhenen NL888 NL NL00 NLRID Ridderkerk NL888 NL NL00 NLOMD Roermond NL888 NL NL00 NLROO Roosendaal NL888 NL NL00 NLRTM Rotterdam X NL NL00 NLROZ Rozenburg NL888 NL NL00 NLRTG Rustenburg NL888 NL NL00 NLSVG Sas Van Gent NL888 NL NL00 NLSMD Scheemda NL888 NL NL00 NLSMZ Scheemderzwaag NLDZL NL NL00 NLSHO Schermerhorn (Schermer) NL888 NL NL00 NLSCE Scheveningen NL888 NL NL00 NLSCI Schiedam NL888 NL NL00 NLSDW Schildwolde NLDZL NL NL00 NLGRA S-Gravendeel NL888 NL NL00 NLHTB S-Hertogenbosch NL888 NL NL00 NLSLD Sliedrecht NL888 NL NL00 NLSLO Slochteren NL888 NL NL00 NLSLU Sluiskil NLZSP NL NL00 NLSML Smallingerland NL888 NL NL00 NLSNK Sneek NL888 NL NL00 NLSTE Steenbergen NL888 NL NL00 NLSTI Stein NL888 NL NL00 NLSTD Stellendam NL888 NL NL00 NLTNZ Terneuzen NLZSP NL NL00 NLTEX Texel NL888 NL NL00 NLTIE Tiel NL888 NL NL00 NLUIT Uithoorn NL888 NL NL00 NLUTC Utrecht NL888 NL NL00 NLVDM Veendam NL888 NL NL00 NLVER Veere NL888 NL NL00 NLVEG Veghel NL888 NL NL00 NLVEL Velsen NLAMS NL NL00 NLVSN Velsen-Noord NLAMS NL NL00 NLVEN Venlo NL888 NL NL00 NLVLA Vlaardingen X NL NL00 NLVLI Vlissingen NLZSP NL NL00 NLWGW Wageningen NL888 NL NL00 NLWSO Walsoorden NL888 NL NL00 NLWKD Werkendam NL888 NL NL00 NLZAA Zaandam NL888 NL NL00 NLZLB Zaltbommel NL888 NL NL00 NLZSP Zeeland Seaports X NL NL00 NLZYP Zijpe NL888 NL NL00 NLZWI Zwijndrecht NL888 NL NL00 NLZWO Zwolle NL888 NL NL00 NL888 Other - Netherlands X X NL NL00 NL88P NL - Offshore installations X NL NL00 NL88Q NL - Aggregates extraction areas X NL NL00 NL88R NL - Ship to ship transfer X 124 115 9 PL PL00 PLDAR Darlowo (DarÃ owo) X PL PL00 PLELB Elblag (ElblÃ g) X PL PL00 PLFBK Frombork X PL PL00 PLGDN Gdansk (GdaÃ sk) X PL PL00 PLGDY Gdynia X PL PL00 PLHEL Hel X PL PL00 PLKOL Kolobrzeg (KoÃ obrzeg) X PL PL00 PLKMR Krynica Morska X PL PL00 PLMID Miedzyzdroje (MiÃdzyzdroje) X PL PL00 PLNWA Nowe Warpno X PL PL00 PLNOW Nowy Port PLGDN PL PL00 PLPLC Police X PL PL00 PLSOP Sopot X PL PL00 PLSPA Stepnica X PL PL00 PLSWI Swinoujscie (Ã winoujÃ cie) X PL PL00 PLSZZ Szczecin X PL PL00 PLTBZ Trzebiez (TrzebieÃ ¼) X PL PL00 PLUST Ustka X PL PL00 PLWLA Wladyslawowo (WÃ adysÃ awowo) X PL PL00 PL888 Other - Poland X PL PL00 PL88P PL - Offshore installations X PL PL00 PL88Q PL - Aggregates extraction areas X PL PL00 PL88R PL - Ship to ship transfer X 19 1 18 PT PT00 PTADH Angra do HeroÃ ­smo (Ilha Terceira, AÃ §ores) X PT PT00 PTAVE Aveiro X PT PT00 PTCDP Cais do Pico (Ilha do Pico, AÃ §ores) X PT PT00 PTCAL Calheta (Ilha de S. Jorge, AÃ §ores) X PT PT00 PTCNL CaniÃ §al X PT PT00 PTFAO Faro X PT PT00 PTFDF Figueira da Foz X PT PT00 PTFNC Funchal (Madeira) X PT PT00 PTHOR Horta (Ilha das Faial, AÃ §ores) X PT PT00 PTLAJ Lajes das Flores (Ilha das Flores, AÃ §ores) X PT PT00 PTLDP Lajes do Pico (Ilha do Pico, AÃ §ores) X PT PT00 PTLEI LeixÃ µes X PT PT00 PTLIS Lisboa X PT PT00 PTMAD Madalena (Ilha do Pico, AÃ §ores) X PT PT00 PTPDL Ponta Delgada (Ilha de S. Miguel, AÃ §ores) X PT PT00 PTPRM PortimÃ £o X PT PT00 PTPXO Porto Santo (Ilha de Porto Santo, Madeira) X PT PT00 PTPRG Praia da Graciosa (Ilha da Graciosa, AÃ §ores) X PT PT00 PTPRV Praia da VitÃ ³ria (Ilha Terceira, AÃ §ores) X PT PT00 PTSET SetÃ ºbal X PT PT00 PTSIE Sines X PT PT00 PTVEL Velas (Ilha de S. Jorge, AÃ §ores) X PT PT00 PTVDC Viana do Castelo X PT PT00 PTVDP Vila do Porto (Ilha de Sta Maria, AÃ §ores) X PT PT00 PTVNC Vila Nova do Corvo (Ilha do Corvo, AÃ §ores) X PT PT00 PT888 Other - Portugal X PT PT00 PT88P PT - Offshore installations X PT PT00 PT88Q PT - Aggregates extraction areas X PT PT00 PT88R PT - Ship to ship transfer X 25 0 25 RO RO00 ROAGI Agigea ROCND RO RO00 ROBAB Basarabi X RO RO00 ROBRA Braila (BrÃ ila) X RO RO00 ROCND Constanta (ConstanÃ £a) X RO RO00 ROGAL Galati (GalaÃ £i) X RO RO00 ROLUM Luminita (LuminiÃ £a) X RO RO00 ROMAG Mangalia X RO RO00 ROMED Medgidia X RO RO00 ROMID Midia X RO RO00 ROSUL Sulina X RO RO00 ROTCE Tulcea X RO RO00 RO888 Other - Romania X RO RO00 RO88P RO - Offshore installations X RO RO00 RO88Q RO - Aggregates extraction areas X RO RO00 RO88R RO - Ship to ship transfer X 11 1 10 SI SI00 SIIZO Izola X SI SI00 SIKOP Koper X SI SI00 SIPIR Piran X SI SI00 SIPOW Portoroz (PortoroÃ ¾) SIPIR SI SI00 SI888 Other - Slovenia X SI SI00 SI88P SI - Offshore installations X SI SI00 SI88Q SI - Aggregates extraction areas X SI SI00 SI88R SI - Ship to ship transfer X 4 1 3 FI FI00 FIAHK Ahkiolahti FI001 FI FI00 FIAHV Ã land - other ports FI888 FI FI00 FIBRA BrÃ ¤ndÃ ¶ X FI FI00 FIDRA DragsfjÃ ¤rd X FI FI00 FIECK EckerÃ ¶ X FI FI00 FIENK Enonkoski FI001 FI FI00 FIESP Espoo X FI FI00 FIEJO Eurajoki X FI FI00 FIFAR FÃ ¤rjsund X FI FI00 FIFOG FÃ ¶glÃ ¶ X FI FI00 FIFOR FÃ ¶rby X FI FI00 FIGDB Godby X FI FI00 FIHAP HaapamÃ ¤ki FI001 FI FI00 FIHMN Hamina FI002 FI FI00 FIHKO Hanko X FI FI00 FIHAU Haukipudas FI888 FI FI00 FIHEL Helsinki X FI FI00 FIHOU HoutskÃ ¤r X FI FI00 FIIIS Iisalmi FI001 FI FI00 FIIMA Imatra FI001 FI FI00 FIINI IniÃ ¶ X FI FI00 FIINK Inkoo X FI FI00 FIISN IsnÃ ¤s X FI FI00 FIJOE Joensuu FI001 FI FI00 FIJOU Joutseno FI001 FI FI00 FIJUU Juuka FI001 FI FI00 FIKJO Kalajoki X FI FI00 FIKNT Kantvik X FI FI00 FIKAS Kaskinen X FI FI00 FIKEM Kemi X FI FI00 FIKIM KemiÃ ¶ X FI FI00 FIKTQ Kitee FI001 FI FI00 FIKKR KÃ ¶kar X FI FI00 FIKOK Kokkola X FI FI00 FIKOR Korppoo (Korpo) X FI FI00 FIKTK Kotka FI002 FI FI00 FIKVH Koverhar X FI FI00 FIKRS Kristinankaupunki X FI FI00 FIKRO Kronvik FI888 FI FI00 FIKUM Kumlinge X FI FI00 FIKUO Kuopio FI001 FI FI00 FIKUS Kustavi FI888 FI FI00 FILAN LangnÃ ¤s X FI FI00 FILPP Lappeenranta FI001 FI FI00 FILAP Lappohja X FI FI00 FILOV Loviisa FIHEL FI FI00 FILUV Luvia X FI FI00 FIMAA Maaninka FI001 FI FI00 FIMHQ Mariehamn X FI FI00 FIMER Merikarvia X FI FI00 FIMIK Mikkeli FI001 FI FI00 FIMUS Mustola FILPP FI FI00 FINLI Naantali X FI FI00 FINAU Nauvo X FI FI00 FINER Nerkoo FI001 FI FI00 FINUR Nurmes FI001 FI FI00 FIOUL Oulu X FI FI00 FIPAR Parainen X FI FI00 FIPER Pernaja X FI FI00 FIPRS Pietarsaari X FI FI00 FIPOH Pohjankuru X FI FI00 FIPOR Pori X FI FI00 FIPUU Puumala FI001 FI FI00 FIRAA Raahe X FI FI00 FIRAU Rauma X FI FI00 FIRTR Rautaruukki FIRAA FI FI00 FIRIS Ristiina FI001 FI FI00 FIRUO RuotsinpyhtÃ ¤Ã ¤ X FI FI00 FIRYM RymÃ ¤ttylÃ ¤ X FI FI00 FISAI SaarijÃ ¤rvi FI001 FI FI00 FISAL Salo X FI FI00 FISVL Savonlinna FI001 FI FI00 FISII SiilinjÃ ¤rvi FI001 FI FI00 FISIP Sipoo (Sibbo) X FI FI00 FISKB Skogby X FI FI00 FISKV SkÃ ¶ldvik X FI FI00 FISTR StrÃ ¶mma FI888 FI FI00 FIDLS Taalintehdas X FI FI00 FITVS Taivassalo X FI FI00 FITAI Tammisaari X FI FI00 FITEI Teijo X FI FI00 FITOK Tolkkinen X FI FI00 FITOR Tornio X FI FI00 FITKU Turku X FI FI00 FIUIM Uimaharju FI001 FI FI00 FIUKP Uusikaarlepyy FI888 FI FI00 FIUKI Uusikaupunki X FI FI00 FIVAA Vaasa X FI FI00 FIVKO Valko FIHEL FI FI00 FIVRK Varkaus FI001 FI FI00 FIVEL Velkua X FI FI00 FI001 Inland Ports X X FI FI00 FI002 HaminaKotka X X FI FI00 FI888 Other - Finland X X FI FI00 FI88P FI - Offshore installations X FI FI00 FI88Q FI - Aggregates extraction areas X FI FI00 FI88R FI - Ship to ship transfer X 91 34 57 SE SE01 SEAHU Ã hus X SE SE01 SEALA Ala X SE SE02 SEALN Ã lvenÃ ¤s SE88N SE SE02 SEAMA Ã mÃ ¥l X SE SE01 SEBAA BÃ ¥lsta X SE SE01 SEBEA Bergkvara X SE SE01 SEBER Bergs oljehamn X SE SE02 SEBOH Bohus X SE SE01 SEBOL Bollstabruk X SE SE01 SEBVK Braviken SENRK SE SE02 SEBRO Brofjorden X SE SE01 SEBUR BureÃ ¥ SESFT SE SE01 SEBUV Burgsvik X SE SE01 SEDEG Degerhamn X SE SE01 SEDJN DjurÃ ¶n SENRK SE SE01 SEDOM DomsjÃ ¶ X SE SE01 SEELL Elleholm X SE SE01 SEENK EnkÃ ¶ping X SE SE02 SEFAG Falkenberg X SE SE01 SEFSD FÃ ¥rÃ ¶sund X SE SE02 SEFJA FjÃ ¤llbacka SE88N SE SE01 SEFLI Flivik X SE SE01 SEFOR Forsmark X SE SE01 SEGAM Gamleby SEVVK SE SE01 SEGVX GÃ ¤vle X SE SE02 SEGOA GÃ ¶ta SE88N SE SE02 SEGOT GÃ ¶teborg X SE SE01 SEGKV Grankullavik X SE SE02 SEGRE Grebbestad X SE SE01 SEGRH Grisslehamn X SE SE02 SEGRD Grundsund X SE SE02 SEGRU GruvÃ ¶n (ports) X SE SE01 SEGUN Gunnebo X SE SE01 SEGUB Gustavsberg X SE SE01 SEHAK Hallstavik X SE SE02 SEHAD Halmstad X SE SE01 SEHAH Haraholmen SEPIT SE SE01 SEHAN Hargshamn X SE SE01 SEHND HÃ ¤rnÃ ¶sand X SE SE01 SEHBV HÃ ¤sselbyverket SESTO SE SE01 SEHEL Helsingborg X SE SE02 SEHOG HÃ ¶ganÃ ¤s X SE SE01 SEHLD Holmsund SEUME SE SE02 SEHON HÃ ¶nsÃ ¤ter X SE SE01 SEHUV Hudiksvall SEIGG SE SE01 SEHUS Husum X SE SE01 SEIGG Iggesund X SE SE01 SEJAT JÃ ¤ttersÃ ¶n X SE SE01 SEKGG Kagghamra X SE SE01 SEKAX Kalix X SE SE01 SEKLR Kalmar X SE SE01 SEKAL Kalmarsand X SE SE01 SEKPH Kappelshamn X SE SE01 SEKPS KappelskÃ ¤r X SE SE01 SEKXV Karlsborg Axelvik X SE SE01 SEKAN Karlshamn X SE SE01 SEKAA Karlskrona X SE SE02 SEKSD Karlstad X SE SE01 SEKLI Klintehamn X SE SE01 SEKOG KÃ ¶ping X SE SE01 SEKMH KÃ ¶pmanholmen SEOER SE SE01 SEKVH Kopparverkshamnen SEHEL SE SE02 SEKHN Kristinehamn X SE SE01 SEKUB Kubikenborg X SE SE02 SEKUN Kungshamn X SE SE01 SELAA Landskrona X SE SE02 SELDK LidkÃ ¶ping X SE SE01 SELIM Limhamn SEMMA SE SE01 SELOT LÃ ¶ten SE88B SE SE01 SELOU Loudden SESTO SE SE01 SELUG Lugnvik X SE SE01 SELLA LuleÃ ¥ X SE SE02 SELYS Lysekil X SE SE01 SEMMA MalmÃ ¶ X SE SE02 SEMAD Mariestad X SE SE01 SEMON MÃ ¶nsterÃ ¥s SEJAT SE SE01 SEMOR MÃ ¶rbylÃ ¥nga X SE SE02 SENOL Nol (ports) X SE SE01 SENRK NorrkÃ ¶ping X SE SE01 SENOT Norrsundet X SE SE01 SENYN NynÃ ¤shamn (ports) SESTO SE SE01 SEOBB Obbola SEUME SE SE01 SEOER Ã rnskÃ ¶ldsvik X SE SE01 SEORT Ortviken SESDL SE SE01 SEOSK Oskarshamn X SE SE01 SEOST Ã strand X SE SE02 SEOTT OtterbÃ ¤cken X SE SE01 SEOXE OxelÃ ¶sund (ports) X SE SE01 SEPIT PiteÃ ¥ X SE SE01 SERNH Ronehamn X SE SE01 SERNB Ronneby X SE SE01 SEROR RÃ ¶nnskÃ ¤r SESFT SE SE01 SERUV Rundvik X SE SE02 SESAF SÃ ¤ffle X SE SE01 SESAE Sandarne SESOO SE SE01 SESIM Simrishamn X SE SE02 SESKT SkattkÃ ¤rr X SE SE01 SESFT SkellefteÃ ¥ X SE SE01 SESKE Skelleftehamn SESFT SE SE02 SESKO Skoghall (ports) X SE SE01 SESSR SkutskÃ ¤r X SE SE01 SESLI Slite (ports) X SE SE01 SESOO SÃ ¶derhamn X SE SE01 SESOE SÃ ¶dertÃ ¤lje X SE SE01 SESOL SÃ ¶lvesborg X SE SE01 SESOR SÃ ¶rÃ ¥ker X SE SE01 SENJA SSAB SELLA SE SE02 SESTE Stenungsund (Ports) X SE SE01 SESTA Stocka X SE SE01 SESTO Stockholm X SE SE01 SESTK Stockvik X SE SE01 SESTV Stora Vika X SE SE01 SESUS Storugns X SE SE01 SESTQ StrÃ ¤ngnÃ ¤s X SE SE02 SESMD StrÃ ¶mstad X SE SE01 SESTU Stugsund SESOO SE SE01 SESDL Sundsvall X SE SE02 SESUR Surte X SE SE01 SETOE TÃ ¶re X SE SE01 SETRG Trelleborg X SE SE02 SETHN TrollhÃ ¤ttan (Ports) X SE SE01 SETUN Tunadal X SE SE02 SEUDD Uddevalla X SE SE01 SEUME UmeÃ ¥ X SE SE01 SEUND UnderÃ ¥s X SE SE01 SEUPP Uppsala X SE SE01 SEUTA UtansjÃ ¶ X SE SE01 SEVAJ VÃ ¤ja X SE SE01 SEVAK Valdemarsvik SE88B SE SE01 SEVAL Vallvik X SE SE02 SEVAN VÃ ¤nersborg X SE SE02 SEVAG Varberg X SE SE02 SEVGN VargÃ ¶n X SE SE01 SEVST VÃ ¤sterÃ ¥s X SE SE01 SEVVK VÃ ¤stervik X SE SE01 SEVBY Visby X SE SE01 SEVIV Vivstavarv X SE SE02 SEWAL Wallhamn X SE SE01 SEYST Ystad X SE SE01 SE88B Other - Sweden Baltic X SE SE09 SE888 Other - Sweden (unknown MCA) X SE SE02 SE88N Other - Sweden North Sea X SE SE09 SE88P SE - Offshore installations - Unknown MCA X SE SE09 SE88Q SE - Aggregates extraction areas - Unknown MCA X SE SE09 SE88R SE - Ship to ship transfer - Unknown MCA X SE SE01 SE8PB SE - Offshore installations - Baltic X SE SE02 SE8PN SE - Offshore installations - North Sea X SE SE01 SE8QB SE - Aggregates extraction areas - Baltic X SE SE02 SE8QN SE - Aggregates extraction areas - North Sea X SE SE01 SE8RB SE - Ship to ship transfer - Baltic X SE SE02 SE8RN SE - Ship to ship transfer - North Sea X 139 26 113 UK GB01 GBABD Aberdeen X UK GB01 GBAIT Aith (Shetland Islands) GBLER UK GB03 GGACI Alderney X UK GB01 GBAPP Appledore X UK GB01 GBASG Ardrishaig X UK GB01 GBARD Ardrossan GBCYP UK GB01 GBAMD Armadale, Isle of Skye GBUIG UK GB01 GBNAR Arran GBCYP UK GB01 GBAVO Avonmouth GBBRS UK GB01 GBAYR Ayr X UK GB01 GBBSN Baltasound (Unst, Shetland Isles) GBLER UK GB01 GBBAW Baltic Wharf GBRFD UK GB01 GBBNG Bangor (North Wales) GBPPE UK GB01 GBBKG Barking GBLON UK GB01 GBBIF Barrow In Furness X UK GB01 GBBHR Barrow On Humber GB221 UK GB01 GBBAD Barry X UK GB01 GBBNH Barton On Humber GB221 UK GB01 GBBAT Battlesbridge GBRFD UK GB01 GBBEC Beckingham GB203 UK GB01 GBBEL Belfast X UK GB01 GBBMT Belmont (Unst, Shetland Islands) GBLER UK GB01 GBBWK Berwick On Tweed X UK GB01 GBBID Bideford X UK GB01 GBBHW Billingham GBTEE UK GB01 GBBRK Birkenhead GBLIV UK GB01 GBBLY Blyth X UK GB01 GBBON Bo'ness (Borrowstoness) GBFOR UK GB01 GBBOS Boston X UK GB01 GBBOW Bowling GBCYP UK GB01 GBBFB Braefoot Bay GBFOR UK GB01 GBBRW Bridgwater X UK GB01 GBBLS Brightlingsea X UK GB01 GBBRS Bristol X UK GB01 GBBFY Briton Ferry GBNEA UK GB01 GBBDF Broadford (Isle of Skye) GBUIG UK GB01 GBBHK Bromborough GBLIV UK GB01 GBBCH Bruichladdich GB88A UK GB01 GBBRU Bruray (Out Skerries, Shetland Islands) GBLER UK GB01 GBBUC Buckie X UK GB01 GBBUH Burghead GB88A UK GB01 GBBOC Burnham On Crouch GBRFD UK GB01 GBBTL Burntisland GBFOR UK GB01 GBBPT Burry port X UK GB01 GBBUS Burton Upon Stather GB203 UK GB01 GBCYN Cairnryan X UK GB01 GBCBT Campbeltown GBASG UK GB01 GBCAN Canvey Island GBLON UK GB01 GBCDF Cardiff X UK GB01 GB144 Cattewater Harbour GBPLY UK GB01 GBCHD Charleston GBDUN UK GB01 GBCWN Charlestown GBFOR UK GB01 GBCTM Chatham GBMED UK GB01 GBCST Chichester X UK GB01 GBCLF Cliffe GBLON UK GB01 GBCGP Cloghan GBBLR UK GB01 GBCLY Clydebank GBCYP UK GB01 GBCYP Clydeport X UK GB01 GBCLR Coleraine X UK GB01 GBCAF Collafirth (Shetland Islands) GBLER UK GB01 GBCOR Corpach X UK GB01 GBCOY Coryton GBLON UK GB01 GBCOW Cowes, Isle of Wight X UK GB01 GBCNU Craignure X UK GB01 GB149 Creeksea GBRFD UK GB01 GBCRN Cromarty Firth X UK GB01 GBCUV Cullivoe (Yell, Shetland Islands) GBLER UK GB01 GBCMS Cumbrae GBCYP UK GB01 GBDAG Dagenham GBLON UK GB01 GBDFD Dartford GBLON UK GB01 GBDVP Devonport GBPLY UK GB02 IMDGS Douglas, Isle of Man X UK GB01 GBDVR Dover X UK GB01 GBDUN Dundee X UK GB01 GBDNU Dunoon GBCYP UK GB01 GB230 Dutch River Wharf X UK GB01 GBEAM Eastham GBMNC UK GB01 GBEGI Egilsay GBKWL UK GB01 GBEGO Elgol (Isle of Skye) GBUIG UK GB01 GBELL Ellesmere Port GBMNC UK GB01 GBERI Erith GBLON UK GB01 GBFAL Falmouth X UK GB01 GBFAS Faslane GBCYP UK GB01 GBFAV Faversham GBMED UK GB01 GBFAW Fawley GBSOU UK GB01 GBFXT Felixstowe X UK GB01 GBFRH Fingringhoe GBCOL UK GB01 GBFNT Finnart GBCYP UK GB01 GBFIS Fishguard X UK GB01 GBFLE Fleetwood X UK GB01 GBFLW Flixborough GB203 UK GB01 GBFLH Flotta Terminal GBKWL UK GB01 GBFOR Forth X UK GB01 GBFOY Fowey X UK GB01 GBFRB Fraserburgh X UK GB01 GBGAI Gainsborough GB203 UK GB01 GBGTN Garston X UK GB01 GBGIL Gillingham GBMED UK GB01 GBILL Gill's Bay Scotland X UK GB01 GBGLW Glasgow GBCYP UK GB01 GBGLD Glasson Dock GBLAN UK GB01 GBGSA Glensanda X UK GB01 GBGLO Gloucester GBSSS UK GB01 GBGOO Goole X UK GB01 GBGOS Gosport GBPME UK GB01 GBGUR Gourock GBCYP UK GB01 GBGAE Graemsay GBKWL UK GB01 GBGRG Grangemouth GBFOR UK GB01 GBGRN Granton GBFOR UK GB01 GBGVS Gravesend GBLON UK GB01 GBGYS Grays GBLON UK GB01 GBGTY Great Yarmouth X UK GB01 GBGRK Greenock GBCYP UK GB01 GBGSY Grimsby GBIMM UK GB01 GBGRW Groveport GB203 UK GB01 GBGRU Grutness (Shetland Islands) GBLER UK GB03 GGGCI Guernsey X UK GB01 GBGUW Gunness GB203 UK GB01 GBGUT Gutcher (Yell, Shetland Islands) GBLER UK GB01 GBHVO Ham Voe (Foula, Shetland Islands) GBLER UK GB01 GBHNS Hamars Ness (Fetlar, Shetland Islands) GBLER UK GB01 GBHAM Hamble GBSOU UK GB01 GBHMV Hamnavoe (Burra Isle, Shetland Islands) GBLER UK GB01 GBHTP Hartlepool GBMME UK GB01 GBHRW Harwich X UK GB01 GB115 Harwich Navyard GBHRW UK GB01 GBHYM Heysham X UK GB01 GBHHN Hole Haven GBLON UK GB01 GBHLY Holyhead X UK GB01 GBHOS Hoswick (Shetland Islands) GBLER UK GB01 GBHPT Hound Point GBFOR UK GB01 GBHOV Housa Voe (Papa Stour, Shetland Islands) GBLER UK GB01 GBHDD Howdendyke GB222 UK GB01 GBHWZ Hugh Town X UK GB01 GBHUL Hull X UK GB01 GBHST Hunterston GBCYP UK GB01 GBIMM Immingham X UK GB01 GBIVG Invergordon GBCRN UK GB01 GBINK Inverkeithing X UK GB01 GBINV Inverness X UK GB01 GBIPS Ipswich X UK GB01 GBIOG Isle Of Grain GBMED UK GB01 GBITC Itchenor GBCST UK GB01 GBJAR Jarrow GBTYN UK GB01 GBKEA Keadby GB203 UK GB01 GBKCG Kennacraig GB88A UK GB01 GBKGH Killingholme GBIMM UK GB01 GBKPS Killroot Power Station Jetty X UK GB01 GBKLR Kilroot X UK GB01 GBKLN King's Lynn X UK GB01 GBKNK Kingsnorth GBMED UK GB01 GBKBE Kinlochbervie GB88A UK GB01 GBKKD Kirkcaldy GBFOR UK GB01 GBKWL Kirkwall X UK GB01 GBKYL Kyle of Lochalsh X UK GB01 GBLAN Lancaster X UK GB01 GBLGS Largs GBCYP UK GB01 GBLAR Larne X UK GB01 GBLAX Laxo (Shetland Islands) GBLER UK GB01 GBLOS Leigh On Sea GBLON UK GB01 GBLEI Leith GBFOR UK GB01 GBLER Lerwick (Shetland Islands) X UK GB01 GBLTL Littlebrook GBLON UK GB01 GBLIT Littlehampton X UK GB01 GBLIV Liverpool X UK GB01 GBLLD Llandulas X UK GB01 GBLRP Loch Ryan port X UK GB01 GBLHS Loch Striven GBCYP UK GB01 GBLOL Lochaline X UK GB01 GBLOV Lochinver GB88A UK GB01 GBLON London X UK GB01 GBLGP London Gateway Port GBLON UK GB01 GBLDY Londonderry X UK GB01 GBLHO Longhope, Hoy GBKWL UK GB01 GBLOW Lowestoft X UK GB01 GBLYS Lyness (Hoy, Orkney Islands) GBKWL UK GB01 GBMCD Macduff X UK GB01 GBMAL Maldon X UK GB01 GBMNC Manchester X UK GB01 GBMAN Manston GBMNC UK GB01 GBMAW Marchwood GBSOU UK GB01 GBMRB Maryfield (Bressay, Shetland Islands) GBLER UK GB01 GBMED Medway X UK GB01 GBMTH Methil GBFOR UK GB01 GBMYE Mid Yell (Shetland Islands) GBLER UK GB01 GBMID Middlesbrough GBMME UK GB01 GB138 Milford Docks GBMLF UK GB01 GBMLF Milford Haven X UK GB01 GBMIS Mistley X UK GB01 GBMON Montrose X UK GB01 GBCHE Mostyn X UK GB01 GBNEH Neap House GB203 UK GB01 GBNEA Neath X UK GB01 GBNHO New Holland GB221 UK GB01 GBNCL Newcastle Upon Tyne GBTYN UK GB01 GBNHV Newhaven X UK GB01 GBNYL Newlyn X UK GB01 GBNPT Newport, Gwent X UK GB01 GBNPO Newport, Isle of Wight X UK GB01 GBNGG Nigg GBCRN UK GB01 GBNRF North Ferriby GB221 UK GB01 GBNOH North Haven (Fair Isle, Shetland Islands) GBLER UK GB01 GBNRO North Ronalsday GBKWL UK GB01 GBNSH North Shields GBTYN UK GB01 GBNUI North Uist GBLMA UK GB01 GBWOL North Woolwich GBLON UK GB01 GBNFT Northfleet GBLON UK GB01 GBNTH Northwich GBMNC UK GB01 GBNRW Norwich GBGTY UK GB01 GBOBA Oban X UK GB01 GBODD Oddsta (Fetlar, Shetland Islands) GBLER UK GB01 GBPAD Padstow X UK GB01 GBPPW Papa Westray GBKWL UK GB01 GBPST Parkeston Quay GBHRW UK GB01 GBPTT Partington GBMNC UK GB02 IMPEL Peel, Isle of Man IMDGS UK GB01 GBPEM Pembroke GBMLF UK GB01 GBPED Pembroke Dock GBMLF UK GB01 GBPEN Penzance X UK GB01 GBPER Perth X UK GB01 GBPHD Peterhead X UK GB01 GB143 Peterhead Bay GBPHD UK GB01 GBPLY Plymouth X UK GB01 GBPOO Poole X UK GB01 GBPLN Port Ellen GBIYP UK GB01 GBPGG Port Glasgow GBCYP UK GB01 GBPPE Port Penrhyn X UK GB01 GBPSB Port Sutton Bridge X UK GB01 GBPTB Port Talbot X UK GB01 GBPRU Portbury GBBRS UK GB01 GBPOH Porthoustock England X UK GB01 GBPTH Portishead GBBRS UK GB01 GBPTL Portland GBWEY UK GB01 GBPRT Portree (Isle of Skye) GBUIG UK GB01 GBPME Portsmouth X UK GB01 GBPFT Purfleet GBLON UK GB01 GBQUB Queenborough GBMED UK GB02 IMRAM Ramsey, Isle of Man IMDGS UK GB01 GBRMG Ramsgate X UK GB01 GBRER Redcar GBMME UK GB01 GBREN Renfrew GBCYP UK GB01 GBRIC Richborough GBSDW UK GB01 GBRID Ridham Dock GBMED UK GB01 GB221 River Hull & Humber X UK GB01 GB222 River Ouse X UK GB01 GBRCS Rochester GBMED UK GB01 GBRFD Rochford X UK GB01 GBROY Rosyth GBFOR UK GB01 GBRAY Rothesay GBCYP UK GB01 GBROU Rousay GBKWL UK GB01 GBROW Rowhedge GBCOL UK GB01 GBRUN Runcorn GBMNC UK GB01 GBRYE Rye X UK GB01 GBSED Salt End GBHUL UK GB01 GBSNJ Sand (Shetland Islands) GBLER UK GB01 GBNDY Sanday GBKWL UK GB01 GBSNK Sandness (Shetland Islands) GBLER UK GB01 GBSWY Scalloway (Shetland Islands) GBLER UK GB01 GBSFW Scapa Flow GBKWL UK GB01 GBSCA Scarborough GBWTB UK GB01 GBSCO Sconser (Isle of Skye) GBUIG UK GB01 GBSCR Scrabster X UK GB01 GBSCP Scunthorpe GB203 UK GB01 GBSEF Seaforth GBLIV UK GB01 GBSEA Seaham X UK GB01 GBSLB Selby GB222 UK GB01 GBSPY Shapinsay GBKWL UK GB01 GBSSS Sharpness X UK GB01 GBSHS Sheerness GBMED UK GB01 GBSHV Shell Haven GBLON UK GB01 GBSHO Shoreham X UK GB01 GBSIL Silloth X UK GB01 GBSVT Silvertown GBLON UK GB01 GBSKZ Skeld (Shetland Islands) GBLER UK GB01 GBSSH South Shields GBTYN UK GB01 GBSOU Southampton X UK GB01 GBSND Southend GBLON UK GB01 GBYKH Southwick GBSHO UK GB03 JESTH St Helier, Jersey X UK GB01 GBSMH St Margaret's Hope GBKWL UK GB03 GGSPT St Peter Port, Guernsey X UK GB01 GBSOW Stanlow GBMNC UK GB01 GBSCT Stockton GBMME UK GB01 GBSTO Stornoway X UK GB01 GBSNS Stromness GBKWL UK GB01 GBSUL Sullom Voe X UK GB01 GBSUN Sunderland X UK GB01 GBSUS Sutton Harbour GBPLY UK GB01 GBSWA Swansea X UK GB01 GBSYM Symbister (Whalsay, Shetland Islands) GBLER UK GB01 GBTAB Tarbert GBCYP UK GB01 GBTAY Tayport GBDUN UK GB01 GBMME Tees & Hartlepool X UK GB01 GBTEE Teesport GBMME UK GB01 GBTNM Teignmouth X UK GB01 GBTTL Tetney Terminal GB221 UK GB01 GBTHS Thames Haven (Shell Haven) GBLON UK GB01 GBTHP Thamesport GBMED UK GB01 GBTRK Thurrock GBLON UK GB01 GBTHR Thurso GBSCR UK GB01 GBTIL Tilbury GBLON UK GB01 GBTWL Tingwall GBKWL UK GB01 GBTOB Tobermory GBCNU UK GB01 GBTFT Toft (Shetland Islands) GBLER UK GB01 GBTHM Topsham GBEXM UK GB01 GBTRA Tranmere GBLIV UK GB01 GB203 Trent River X UK GB01 GBTRN Troon X UK GB01 GBTRU Truro X UK GB01 GBTYN Tyne X UK GB01 GBTYM Tynemouth GBTYN UK GB01 GBUIG Uig (Isle of Skye) X UK GB01 GBULL Ullapool X UK GB01 GBULS Ulsta (Yell, Shetland Islands) GBLER UK GB01 GBUYE Uyeasound (Unst, Shetland Islands) GBLER UK GB01 GBVID Vidlin (Shetland Islands) GBLER UK GB01 GBWLA Wallasea GBRFD UK GB01 GBWLZ Walls (Shetland Islands) GBLER UK GB01 GBWPT Warrenpoint X UK GB01 GBWRN Warrington GBMNC UK GB01 GBWMB Wemyss Bay GBCYP UK GB01 GBWBF West Burrafirth (Shetland Islands) GBLER UK GB01 GBWSP Weston Point GBMNC UK GB01 GBWRY Westray GBKWL UK GB01 GBWEY Weymouth X UK GB01 GBWTB Whitby X UK GB01 GBWHV Whitehaven X UK GB01 GBWTS Whitstable X UK GB01 GBWIC Wick X UK GB01 GBWIS Wisbech X UK GB01 GBWIV Wivenhoe GBCOL UK GB01 GBWOR Workington X UK GB01 GBWYR Wyre GBKWL UK GB01 GBYLL Yelland X UK GB01 GB88A Other - United Kingdom (Great Britain & Northern Ireland) X X UK GB09 GB888 Other - United Kingdom (Unknown MCA) X UK GB03 GB88I Other - United Kingdom Channel islands - unknown X UK GB01 GB8PA UK - Offshore installations X UK GB01 GB8QA UK - Aggregate extraction areas X UK GB01 GB8RA UK - Ship to ship transfer X UK GB03 GG888 Other - United Kingdom - Guernsey X UK GB02 IM888 Other - United Kingdom - Isle of Man X UK GB03 JE888 Other - United Kingdom - Jersey X 334 207 127